Exhibit 10.5
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)


EXECUTION VERSION










TERM LOAN AGREEMENT

dated as of November 7, 2018

among

SORRENTO THERAPEUTICS, INC.,
as Borrower,

CERTAIN SUBSIDIARIES OF SORRENTO THERAPEUTICS, INC.,
as Guarantors,


SC INVESTMENTS NE HOLDINGS, LLC,
SC INVESTMENTS E HOLDINGS, LLC,
OAKTREE STRATEGIC INCOME II, INC., and
OCSL SRNE, LLC,
as Lenders,

and

OAKTREE FUND ADMINISTRATION, LLC,
as Agent


________________________________________________________
$150,000,000 Senior Secured First Lien Term Loan
________________________________________________________











--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1Definitions    1
Section 1.2Accounting Terms    30
Section 1.3Interpretation, etc.    30
Section 1.4Currency Translation    32
ARTICLE II
TERM LOANS
Section 2.1Term Loans    32
Section 2.2Use of Proceeds.    33
Section 2.3Evidence of Debt    34
Section 2.4Interest    34
Section 2.5Repayment of Loans    34
Section 2.6Optional Prepayment    35
Section 2.7Mandatory Prepayments    35
Section 2.8General Provisions Regarding Payments    37
Section 2.9Right of Setoff    38









--------------------------------------------------------------------------------





Section 2.10Sharing of Payments by Lenders    38
Section 2.11Taxes    38
Section 2.12Increased Costs    42
Section 2.13Mitigation Obligations; Replacement of Lenders    44
Section 2.14Break Funding Payments    45
Section 2.15Maintaining Loans Bearing Interest at the LIBOR Rate    45
Section 2.16Agency and Administration Fees    47
Section 2.17Prepayment Premium    47
Section 2.18Unused Commitment Fee    47
ARTICLE III
CONDITIONS PRECEDENT
Section 3.1Closing Date    48
Section 3.2Delayed Draw Term Loans    50
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1Organization; Requisite Power and Authority; Qualification    50
Section 4.2Due Authorization    50
Section 4.3Due Execution    51


ii








SC1:4767022.12

--------------------------------------------------------------------------------





Section 4.4Enforceability    51
Section 4.5No Conflict    51
Section 4.6Governmental Approvals    51
Section 4.7Compliance with Law    51
Section 4.8Investment Company Act    51
Section 4.9Financial Statements    52
Section 4.10No Material Adverse Change    52
Section 4.11Payment of Taxes    52
Section 4.12Adverse Proceedings and Claims    53
Section 4.13Employee and Pension Matters    53
Section 4.14Solvency    53
Section 4.15Material Agreements    53
Section 4.16Ownership and Investment    54
Section 4.17Intellectual Property    54
Section 4.18Real Property    55
Section 4.19Existing Debt    55


iii








SC1:4767022.12

--------------------------------------------------------------------------------





Section 4.20Regulatory Approvals and Related Submissions and Materials    55
Section 4.21Title to Property    56
Section 4.22Insurance    56
Section 4.23Labor Matters    56
Section 4.24Environmental Matters    56
Section 4.25Anti-Terrorism Laws    56
Section 4.26Completeness of Disclosure    57
Section 4.27No Default    57
Section 4.28Broker Fees    57
ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.1Financial Statements and Other Reports    57
Section 5.2Existence    61
Section 5.3Payment of Taxes and Claims    61
Section 5.4Maintenance of Properties    61
Section 5.5Insurance    61
Section 5.6Books and Records; Inspections    62


iv








SC1:4767022.12

--------------------------------------------------------------------------------





Section 5.7Compliance with Laws    62
Section 5.8Additional Guarantors    63
Section 5.9Further Assurances    63
Section 5.10Employee and Pension Matters    64
Section 5.11Other Collateral    64
Section 5.12Intellectual Property    64
Section 5.13Debt Service Reserve Account    65
Section 5.14Collateral Access    65
Section 5.16Right of First Refusal    65
Section 5.17Post-Closing Obligations    66
ARTICLE VI
NEGATIVE COVENANTS
Section 6.1Indebtedness    66
Section 6.2Liens    68
Section 6.3No Negative Pledges    71
Section 6.4Restricted Payments    71
Section 6.5Restrictions on Subsidiary Distributions    72


v








SC1:4767022.12

--------------------------------------------------------------------------------





Section 6.6Investments    72
Section 6.7Fundamental Changes; Disposition of Assets    74
Section 6.8Transactions with Affiliates    76
Section 6.9Conduct of Business    76
Section 6.10Fiscal Year    76
Section 6.11Investment Company Act    76
Section 6.12Organizational Documents    76
Section 6.13Anti-Terrorism Laws    76
Section 6.14Hedging Agreements    77
Section 6.15Minimum Liquidity    77
ARTICLE VII
EVENTS OF DEFAULT
Section 7.1Events of Default    77
ARTICLE VIII
AGENCY
Section 8.1Appointment and Authority    80
Section 8.2Rights as a Lender    80
Section 8.3Exculpatory Provisions    80


vi








SC1:4767022.12

--------------------------------------------------------------------------------





Section 8.4Reliance by Agent    81
Section 8.5Delegation of Duties    82
Section 8.6Resignation of Agent    82
Section 8.7Non-Reliance on Agent and Other Lenders    83
Section 8.8Agent May File Proofs of Claim    83
Section 8.9Collateral and Guarantee Matters    84
ARTICLE IX
GUARANTY
Section 9.1The Guaranty    84
Section 9.2Guaranty Unconditional    85
Section 9.3Discharge Only Upon Payment In Full    86
Section 9.4Additional Waivers; General Waivers    86
Section 9.5Stay of Acceleration    88
Section 9.6Reinstatement    88
Section 9.7Subrogation    88
Section 9.8Subordination of Intercompany Indebtedness    88
Section 9.9Contribution with Respect to Guaranteed Obligations    89


vii








SC1:4767022.12

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
Section 10.1Notices; Effectiveness; Electronic Communication    90
Section 10.2Waivers; Amendments    91
Section 10.3Expenses; Indemnity; Damage Waiver    91
Section 10.4Successors and Assigns    93
Section 10.5Survival    96
Section 10.6Counterparts; Integration; Effectiveness; Electronic Execution    97
Section 10.7Severability    97
Section 10.8Governing Law; Jurisdiction    97
Section 10.9Waiver of Jury Trial    98
Section 10.10Treatment of Certain Information; Confidentiality    99
Section 10.11Interest Rate Limitation    100
Section 10.12USA PATRIOT Act    100
Section 10.13Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    100




viii








SC1:4767022.12

--------------------------------------------------------------------------------









APPENDICES:


Appendix A - Notice Addresses, Principal Offices and Lending Offices
Appendix B - Commitments


SCHEDULES:


Schedule 4.12
Adverse Proceedings

Schedule 4.15
Material Agreements

Schedule 4.16(a)
Jurisdiction of Organization and Equity Interests of the Loan Parties

Schedule 4.16(b)
Equity Interests of the Loan Parties’ Subsidiaries

Schedule 4.17(a)
Loan Party Intellectual Property

Schedule 4.18
Real Property

Schedule 4.19
Indebtedness

Schedule 4.20(a)
Regulatory Approvals

Schedule 4.21
Insurance

Schedule 6.1
Indebtedness

Schedule 6.2
Liens

Schedule 6.6
Investments



EXHIBITS:


Exhibit A    -    Form of Funding Notice
Exhibit B    -    Form of Assignment and Assumption Agreement
Exhibit C    -    Form of Closing Date Certificate
Exhibit D    -    Form of Compliance Certificate
Exhibit E    -    Form of Note
Exhibit F    -    Form of Solvency Certificate
Exhibit G    -    Form of Joinder Agreement
Exhibit H     -     Forms of U.S. Tax Compliance Certificates
Exhibit I    -    Form of Minimum Liquidity Compliance Certificate
Exhibit J    -    Form of Delayed Draw Notice






ix








SC1:4767022.12

--------------------------------------------------------------------------------










TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT, dated as of November 7, 2018, is entered into among
SORRENTO THERAPEUTICS, INC., a Delaware corporation (the “Borrower”), the
subsidiaries of the Borrower party hereto as Guarantors, the Lenders, and
OAKTREE FUND ADMINISTRATION, LLC, in its capacity as administrative agent and
collateral agent for the Lenders (together with its permitted successors in such
capacity, the “Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has requested that the Lenders extend a senior secured
first lien term loan facility to the Borrower consisting of (i) term loans in
the aggregate principal amount of One Hundred Million Dollars ($100,000,000) to
be extended on the Closing Date and (ii) delayed draw term loans in the
aggregate principal amount of Fifty Million Dollars ($50,000,000) to be extended
in accordance with the terms hereof;
WHEREAS, the proceeds of the Term Loans shall be used by the Borrower for, among
other things, working capital and general corporate purposes;
WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the transactions contemplated by this Agreement;
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Agent, for the benefit of the Agent and the Lenders, a security interest in
and lien upon the Collateral of the Borrower;
WHEREAS, each Guarantor has agreed to guarantee all of the Obligations and to
secure its Obligations by granting to the Agent, for the benefit of the Secured
Parties, a security interest in and lien upon the Collateral of such Guarantor;
and
WHEREAS, the Lenders are willing to make such Term Loans to the Borrower upon
the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


1




SC1:4767022.12

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.1    Definitions. The following terms used in this Agreement,
including in the preamble, recitals, exhibits, appendices and schedules hereto,
shall have the following meanings:
“Additional Guarantor” means any Domestic Subsidiary of the Borrower that
becomes a party to this Agreement and the Guaranty pursuant to Section 5.8.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental audit, investigation or arbitration
(whether or not purportedly on behalf of any Loan Party or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority
(including any Environmental Claims) or by any Regulatory Authority with respect
to any Regulatory Approval, whether pending or, to the knowledge of any Loan
Party or any of its Subsidiaries, threatened in writing against or affecting:
(i) the Loan Parties or any of its Subsidiaries, any property of the Loan
Parties or any of its Subsidiaries, or (ii) this Agreement or the transactions
contemplated hereby.
“Affected Lender” has the meaning assigned to such term in Section 2.15(b).
“Affected Loans” has the meaning assigned to such term in Section 2.15(b).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” has the meaning assigned to such term in the preamble to this Agreement.
“Agent’s Account” means the account from time to time identified as such by the
Agent in a written notice to the Borrower or any Lender, as applicable.
“Aggregate Asset Sale Consideration” means, with respect to any Asset Sale, an
amount equal to, without duplication (i) the fair market value of the aggregate
consideration received by the Borrower or any of its Subsidiaries, whether
consisting of cash or other assets, in such Asset Sale minus (ii) the sum of (A)
any taxes payable as a result of any gain recognized directly as a result of
such Asset Sale, (B) any direct out-of-pocket selling costs, fees and expenses
incurred as a result of such Asset Sale that are paid to unaffiliated third
parties and (C)


2





--------------------------------------------------------------------------------





the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than Obligations under the Loan Documents) that is
secured by a Lien (other than a Lien that ranks pari passu with or subordinated
to the Liens securing the Obligations) on the asset subject to such Asset Sale
that is required to be repaid (and is timely repaid) in connection with such
Asset Sale.
“Agreement” means this Term Loan Agreement.
“Allocable Amount” has the meaning assigned to such term in Section 9.9(b).
“Alternate Base Rate” means, for any date, a rate per annum equal to the greater
of (i) the Prime Rate; (ii) the Federal Funds Effective Rate in effect on such
day plus 0.50% or (iii) the LIBOR Rate that would be applicable on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
one-month Interest Period plus 1.0%; provided that, notwithstanding the
foregoing, in no event shall the Alternate Base Rate be less than 1.00% per
annum. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including, without limitation, (i) the Money Laundering Control Act of 1986
(e.g., 18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act of 1970 (e.g., 31
U.S.C. §§ 5311 – 5330), as amended by the USA PATRIOT Act, (iii) the laws,
regulations and Executive Orders administered by the United States Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), (iv) the Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 and implementing
regulations by the United States Department of the Treasury, (v) any law
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (vi) any similar
laws enacted in the United States, United Kingdom, European Union or any other
jurisdictions in which the parties to this agreement operate, and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war.
“Applicable Asset Sale Prepayment Amount” means, with respect to any Asset Sale,
(i) to the extent the Aggregate Asset Sale Consideration is attributable to
Non-Core Assets, the lesser of (x) 100% of the Net Cash Proceeds received by the
Borrower or its Subsidiaries in such Asset Sale and (y) 50% of the Aggregate
Asset Sale Consideration and (ii) to the extent the Aggregate Asset Sale
Consideration is attributable to the Specified Assets, 100% of the Net Cash
Proceeds received by the Borrower or its Subsidiaries in such Asset Sale.


3





--------------------------------------------------------------------------------





“Applicable Margin” means (i) in the case of Loans bearing interest based on the
LIBOR Rate, 7.00% per annum or (ii) in the case of Loans bearing interest based
on the Alternate Base Rate, 6.00%.
“Approved Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
entity or an Affiliate of an entity that administers or manages a Lender, (iv) a
commercial bank, insurance company or other financial institution that is an
“accredited investor” (as defined in Regulation D of the Securities Act of 1933)
that is principally in the business of managing debt investments, or (v) any
Fund administered or managed by any of the foregoing, , in each case, other than
any Disqualified Person.
“Arm’s-Length Transaction” means, with respect to any transaction, the terms of
such transaction shall not be less favorable to the Borrower or any of its
Subsidiaries than commercially reasonable terms that would be obtained in a
transaction with a Person that is an unrelated third party.
“Asset Sale” means a sale, lease or sublease (as lessor or sub-lessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of the Borrower’s or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Equity Interests of any of the Borrower’s
Subsidiaries, other than (i) inventory sold in the Ordinary Course, (ii)
equipment and other tangible property no longer used or useful to any Loan
Party’s business disposed of in the Ordinary Course in an Arm’s-Length
Transaction, (iii) substantially worn, damaged or obsolete property (other than
Intellectual Property) disposed of in the Ordinary Course, (iv) returns of
inventory in the Ordinary Course, (v) the use of cash and Cash Equivalents in a
manner not inconsistent with the provisions of this Agreement and the other Loan
Documents, (vi) leases or subleases of real property in the Ordinary Course (but
not sale-leasebacks), (vii) any Involuntary Disposition, (viii) the abandonment
of any Intellectual Property (other than any Material Loan Party Intellectual
Property) of the Borrower or any of its Subsidiaries in the Ordinary Course,
(ix) the sale of any Equity Interests issued by the Borrower, and (x) any other
sale, transfer or other disposition or a series of related sales, transfers or
other dispositions of assets (other than Specified Assets) having a fair market
value not in excess of $5,000,000 in the aggregate.
“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 10.4(b)(iii)), and accepted by
the Agent, in substantially the form of Exhibit B, or any other form approved by
the Agent.


4





--------------------------------------------------------------------------------





“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board, chief executive officer, president, vice
president, chief financial officer, principal financial officer, principal
accounting officer or treasurer of such Person or other individual with express
authority to act on behalf of such Person as designated (i) by the board of
directors or other managing authority of such Person and (ii) in writing to the
Agent.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
“Certification Regarding Beneficial Owners of Legal Entity Customers” published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Business Day” means (i) with respect to all matters except those addressed in
clause (ii), any day, excluding Saturday, Sunday and any day which is a legal
holiday in the City of New York or San Diego, California or is a day on which
banking institutions located in the City of New York or San Diego, California
are authorized or required by law or other governmental action to close and
(ii) with respect to all notices, determinations, fundings and payments in
connection with a LIBOR Rate or Loans bearing interest at a LIBOR Rate, means
any such day that is a Business Day described in clause (i) and that is also a
day on which banks in the City of London are generally open for interbank or
foreign exchange.
“Capitalized Lease Obligation” means, as applied to any Person, any obligation
incurred or arising out of or in connection with any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


5





--------------------------------------------------------------------------------





“Cash Equivalents” means, as at any date of determination: (i) Canadian dollars,
Hong Kong dollars, pounds sterling or euros, (ii) certificates of deposit,
bankers’ acceptances, time deposits, Eurodollar time deposits and money market
deposit accounts issued, guaranteed by, placed with or issued or offered by a
commercial bank having capital and surplus in excess of $1 billion and whose
long-term debt is rated at least “A” or the equivalent thereof by Moody’s or S&P
and maturing within three months after the relevant date of calculation; (iii)
(A) any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, Canada or the United Kingdom or by
an instrumentality or agency thereof, in each case maturing within three months
after the relevant date of calculation and not convertible or exchangeable to
any other security, and (B) readily marketable direct obligations issued by any
state of the United States of America or any political subdivision thereof
having one of the two highest rating categories obtainable from either Moody’s
or S&P (or reasonably equivalent ratings of another nationally recognized
statistical rating organization), in each case with maturities not exceeding two
years from the date of acquisition; (iv) commercial paper not convertible or
exchangeable to any other security (A) for which a recognized trading market
exists, (B) issued by an issuer incorporated or formed in the United States of
America, Canada or the United Kingdom; (C) which matures within three months
after the relevant date of calculation; and (D) which has a credit rating of
either A-1 or higher by S&P or P-1 or higher by Moody’s, or, if no rating is
available in respect of the commercial paper, the issuer of which has, in
respect of its long-term unsecured and non-credit enhanced debt obligations, an
equivalent rating; (v) any investment in money market funds which (A) have a
credit rating of either A-1 or higher by S&P or P-1 or higher by Moody’s, (B)
which invest at least 95% of their assets in securities of the types described
in paragraphs (i) to (iv) above and (C) can be turned into cash on not more than
thirty (30) days’ notice; or (v) any other debt security approved by the
Required Lenders.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States


6





--------------------------------------------------------------------------------





or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, at any time, the occurrence of any of the following
events or circumstances: (i) any “person” or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) shall (x) become the “beneficial
owner” (within the meaning of Section 13(d) of the Exchange Act), directly or
indirectly, of securities of the Borrower representing 35% or more of the total
voting power represented by the Borrower’s then outstanding voting securities,
or (y) otherwise acquire, directly or indirectly, the power to direct or cause
the direction of the management or policies of the Borrower, whether through the
ability to exercise voting power, by contract or otherwise, (ii) persons who
were (x) directors of the Borrower on the Closing Date or (y) appointed by
directors who were directors of the Borrower on the Closing Date or were
nominated or approved by directors who were directors of the Borrower on the
Closing Date shall cease to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the Borrower, (iii) the consummation of a
merger or consolidation of the Borrower with or into any other Person, other
than a merger or consolidation which would result in the voting securities of
the Borrower outstanding immediately prior thereto continuing to represent at
least 50% of the total voting power represented by the voting securities of the
Borrower or such surviving entity or its parent outstanding immediately after
such merger or consolidation or (iv) any direct or indirect sale, transfer or
other disposition, in one transaction or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole (it being agreed that the sale, transfer or other disposition
by any Person of the Equity Interests of any Subsidiary constitutes an indirect
sale, transfer or disposition of the assets of such Subsidiary).
“Charges” has the meaning assigned to such term in Section 10.11.
“Closing Date” means the date on which all conditions precedent set forth in
Section 3.1 are satisfied or waived in accordance with the terms of this
Agreement and the Loans have been funded.
“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit C.
“Closing Date Term Loan Commitment” means, with respect to any Lender, such
Lender’s commitment to make or otherwise fund a Loan on the Closing Date , and
“Closing Date Term Loan Commitments” means all such commitments of all Lenders
in the aggregate. The amount of each Lender’s Closing Date Term Loan Commitment,
if any, is set forth on Appendix B or in the applicable Assignment and
Assumption Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of


7





--------------------------------------------------------------------------------





the Closing Date Term Loan Commitments as of the Closing Date, prior to giving
effect to the funding of the Loans on the Closing Date, is $100,000,000.
“Closing Date Term Loans” has the meaning assigned to such term in Section
2.1(a).
“Code” means the U.S. Internal Revenue Code of 1986.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests), whether tangible or intangible, in which Liens are
granted or purported to be granted to the Agent as security for the Obligations
pursuant to any Collateral Document on or after the Closing Date.
“Collateral Agreement” means the Collateral Agreement, dated as of the date
hereof, among the Borrower, each Guarantor and the Agent.
“Collateral Documents” means the Collateral Agreement, and all other
instruments, documents and agreements, including any notices or other documents
to be delivered thereunder, delivered by any Loan Party pursuant to this
Agreement or any of the other Loan Documents in order to grant and/or confirm to
the Agent, for the benefit of the Secured Parties, a Lien on any Collateral of
that Loan Party as security for the Obligations.
“Commitment” means, with respect to any Lender, such Lender’s Closing Date Term
Loan Commitment and such Lender’s Delayed Draw Term Loan Commitment, and
“Commitments” means all such commitments of all Lenders in the aggregate.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits taxes.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its assets or properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


8





--------------------------------------------------------------------------------





“Convertible Notes” has the meaning assigned to such term in Section 6.1(g).
“Copyright” means all copyrights arising under the laws of the United States of
America or any other jurisdiction or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications and renewals in
connection therewith, including all registrations, recordings, applications and
renewals in the United States Copyright Office or in any foreign counterparts
thereof.
“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Debtor Relief Law.
“Debtor Relief Law” means Title 11, United States Code and any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect.
“Debt Service Reserve Account” has the meaning assigned to such term in Section
5.13(a).
“Debt Service Reserve Amount” has the meaning assigned to such term in Section
5.13(a).
“Default” means a condition or event that, after notice or expiry of an
applicable grace period set forth in Article VII, or the making of any
determination under the Loan Documents, or any combination of any of the
foregoing, would constitute an Event of Default.
“Delayed Draw Eligibility Event” means the first date during the Delayed Draw
Eligibility Period on which all of the following conditions have been satisfied
(or waived by the Required Lenders in their discretion):
(i)the market capitalization of the Borrower has exceeded $1 billion for at
least five (5) of the ten (10) consecutive Business Days immediately preceding
such date;
(ii)no Default or Event of Default has occurred and is continuing; and
(iii)the Borrower shall have entered into a licensing agreement with a
non-affiliated pharmaceutical company with a market capitalization of at least
$[…***…] that is […***…], pursuant to which (x) the Borrower shall have licensed
one or more Products to such pharmaceutical company and (y) the Borrower shall
have received from such company aggregate non-refundable upfront consideration
with a fair market value of


9





--------------------------------------------------------------------------------





$[…***…] or greater […***…], such agreement shall be in full force and effect,
no party thereto shall be in material default thereunder and the terms of such
agreement are otherwise reasonably acceptable to the Required Lenders.
“Delayed Draw Eligibility Period” means the period from and including August 7,
2019 to and including November 7, 2019.
“Delayed Draw Funding Date” means the date that is 30 days after the Agent’s
receipt of the Delayed Draw Notice following the Delayed Draw Eligibility Event
(or if such date is not a Business Day, the immediately succeeding Business
Day).
“Delayed Draw Notice” has the meaning assigned to such term in Section 2.1(e).
“Delayed Draw Term Loans” has the meaning assigned to such term in Section
2.1(d).
“Delayed Draw Term Loan Commitment” means, with respect to any Lender, such
Lender’s commitment to make or otherwise fund Delayed Draw Term Loans, and
“Delayed Draw Term Loan Commitments” means all such commitments of all Lenders
in the aggregate.


10





--------------------------------------------------------------------------------










The amount of each Lender’s Delayed Draw Term Loan Commitment, if any, is set
forth on Appendix B or in the applicable Assignment and Assumption Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Delayed Draw Term Loan Commitments as of the
Closing Date, prior to giving effect to the funding of the Delayed Draw Term
Loans, is $50,000,000.
“Delayed Draw Termination Date” means, solely to the extent the Delayed Draw
Notice has not been duly submitted to the Agent in accordance with this
Agreement on or prior to such date, November 7, 2019.
“Disclosure Schedules” means collectively, each of the Schedules to this
Agreement.
“Dispute” means any pending, decided or settled litigation, opposition,
interference, reexamination, injunction, claim, lawsuit, proceeding, hearing,
investigation, complaint, arbitration, mediation, demand, Patent Office
proceeding, decree or any other dispute, disagreement or claim.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable in whole or in part (other
than (A) solely for Qualified Equity Interests and cash in lieu of fractional
shares or (B) solely at the direction of the issuer), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, asset sale or similar event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (ii) is redeemable at the option of the holder
thereof (other than (A) solely for Qualified Equity Interests and cash in lieu
of fractional shares or (B) as a result of a change of control, asset sale or
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (iii) provides for the
scheduled payments of dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Scheduled Maturity Date at the time of
issuance of such Equity Interests.
“Disqualified Person” means any Person that is a pharmaceutical,
biopharmaceutical or biotechnology company and is identified in writing by the
Borrower to the Agent (and any Affiliate of any such competitor readily
identifiable by name) from time to time




9




SC1:4767022.12

--------------------------------------------------------------------------------





(which shall be provided by the Agent to the Lenders); provided that (i) no
Lender or Agent shall have any obligation to carry out due diligence in order to
identify any Affiliate of any Person but shall act in good faith and (ii) none
of the following Persons shall constitute a Disqualified Person: (A) an
institutional investor that invests in pharmaceutical, biopharmaceutical or
biotechnology companies but does not actively participate, directly or
indirectly, in the management and control of any such person, (B) any bona fide
debt fund or investment vehicle that is engaged primarily in making, purchasing,
holding or otherwise investing in loans, commitments and similar extensions of
credit in the ordinary course of business, or (C) a Person that would otherwise
constitute an Disqualified Person by virtue of having foreclosed on or otherwise
exercised any right or remedy resulting in the acquisition or ownership of the
Equity Interests or assets of a Disqualified Person and related activities,
including directly or indirectly managing an Disqualified Person; provided,
further, that the identification of any Person as a Disqualified Person after
the Closing Date shall not apply to retroactively disqualify any Person that has
previously acquired an assignment or participation interest in any Loan.
Notwithstanding anything to the contrary contained in this Agreement, (a) the
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Person and (b) the Loan Parties and the Lenders
acknowledge and agree that the Agent shall have no responsibility or obligation
to determine whether any Lender or potential Lender is a Disqualified Person and
that the Agent shall have no liability with respect to any assignment or
participation made to an Disqualified Person.
“Dollar Equivalent” means (i) with respect to an amount denominated in any
currency other than Dollars on any date, the equivalent in Dollars of such
amount determined pursuant to Section 1.4 using the Exchange Rate and (ii) with
respect to an amount denominated in Dollars on any date, the amount thereof.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means each Subsidiary of the Borrower organized under the
laws of the United States of America, any state or subdivision thereof or the
District of Columbia, other than (i) a FSHCO, and (ii) any direct or indirect
Subsidiary of a CFC or FSHCO.
“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established


12





--------------------------------------------------------------------------------





in an EEA Member Country which is a subsidiary of an institution described in
clause (i) or (ii) of this definition and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.4(b)(iii)).
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.
“Environmental Claims” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, information request, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment, arising out of a violation
of Environmental Law or any Hazardous Materials Activity.
“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices,
requirements or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) to the extent related to Hazardous Materials Activity, occupational safety
and health, industrial hygiene, land use, natural resources or the protection of
human, plant or animal health or welfare, in any manner applicable to the
Borrower or any of its Subsidiaries or any Facility.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) obligations under or the
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, presence, storage, treatment or disposal of any Hazardous


13





--------------------------------------------------------------------------------





Materials, (iii) exposure to any Hazardous Materials, (iv) the release or
threatened release of any Hazardous Materials into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of equity interests of a corporation, any and
all equivalent ownership interests in a Person other than a corporation
(including, without limitation, partnership interests, membership interests and
similar ownership interests), any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing, and
all other ownership or profit interests in a Person (including partnership,
member or trusts interests in such Person), in each case whether voting or
non-voting and whether or not outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor thereto.
“ERISA Affiliate” means as applied to any Person, (i) any corporation which is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Borrower or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Borrower or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or such Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30‑day notice to the PBGC has been
waived by regulation); (ii) any failure by a Pension Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Pension Plan, in each case whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to a Pension Plan; (iv) a determination that a Pension Plan is in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (v) a withdrawal by the Borrower or ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or


14





--------------------------------------------------------------------------------





a cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (vi) a complete or partial withdrawal by the Borrower
or ERISA Affiliate from a Multi-employer Plan; (vii) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multi-employer Plan; (viii) the occurrence of an
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multi-employer Plan; (ix) the
Borrower or any of its Subsidiaries engaging in a non-exempt “prohibited
transaction” with respect to which the Borrower or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code), or with
respect to which the Borrower or any such Subsidiary could otherwise be liable;
or (x) the imposition of any material liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means each of the conditions or events set forth in
Section 7.1.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars, at the time of determination on such day on the
applicable Bloomberg screen page for such currency. In the event that such rate
does not appear on any Bloomberg screen page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon the Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of three reputable bulge bracket
investment banking firms selected by the Agent in the market where such banks’
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two (2) Business Days later; provided
that, if at the time of any such determination, for any reason, no such spot
rate is being quoted, the Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


15





--------------------------------------------------------------------------------





“Excluded IPO Proceeds” means the Net Cash Proceeds received by any Subsidiary
of the Borrower from a primary offering of such Subsidiary’s Equity Interests in
connection with a broadly-distributed initial public offering of such
Subsidiary’s Equity Interests consummated pursuant to Section 6.7(f); provided
that, for the avoidance of doubt, any Net Cash Proceeds received by the Borrower
or any of its Subsidiaries from a secondary offering of a Subsidiary’s Equity
Interests shall not be Excluded IPO Proceeds.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Agent or any Lender or required to be withheld or deducted from a payment to
the Agent or such Lender, (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(A) imposed as a result of the Agent or such Lender being organized under the
laws, or having its principal office or, in the case of any Lender, its
applicable lending office located in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which (A) such Lender acquires
such interest in the Loan (other than pursuant to an assignment request by the
Borrower under Section 2.13(b)) or (B) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to the Agent or such
Lender’s failure to comply with Section 2.11(f) and (iv) any withholding Taxes
imposed under FATCA.
“Exclusively Licensed Material IP” means the Intellectual Property licensed (or
sublicensed) exclusively to any Loan Party and material to the business or
operations of the Loan Parties taken as a whole.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased or
operated by any Loan Party or any of its Subsidiaries.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


16





--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/16th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/16th of 1%) of the
quotations for such day for such transactions received by the Agent from three
national banks of recognized standing selected by it.
“Fee Letter” means the fee letter executed as of the date hereof among the
Borrower, the Agent and Oaktree Capital Management, L.P. solely in its capacity
as manager of certain funds and accounts in its Strategic Credit strategy.
“Financial Officer Certification” means, with respect to the annual audited
financial statements and quarterly unaudited financial statements for which such
certification is required hereunder, the certification of the chief financial
officer, principal financial officer or principal accounting officer of the
Borrower that the information contained in any such financial document fairly
presents, in all material respects, the financial condition of the Borrower and
its Subsidiaries (including the Scilex Subsidiary) as of the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject, in the case of the quarterly unaudited financial statements, to the
absence of footnote disclosure and year-end audit adjustments.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year or such other day as changed by the
Borrower or the applicable Subsidiary pursuant to Section 6.10.
“Foreign Lender” means any Lender that is not a U.S. Lender.
“Foreign Subsidiary” means any Subsidiary not organized under the laws of the
United States of America, any state or subdivision thereof, or the District of
Columbia.
“Foreign Subsidiary Holding Company” or “FSHCO” means any Subsidiary
substantially all of the assets of which consist of Equity Interests and, if
applicable, Indebtedness, in Foreign Subsidiaries that are CFCs or other FSHCOs.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, debt securities or similar extensions of credit in the ordinary course of
its activities.


17





--------------------------------------------------------------------------------





“Funding Notice” means a notice substantially in the form of Exhibit A.
“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.
“Governmental Authority” means any supra-national, national, federal,
provincial, state, municipal or other government, or political subdivision
thereof, and any governmental department, commission, board, bureau, court,
agency, authority, regulatory body, central bank, or instrumentality or other
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include customary and reasonable
indemnity obligations or product warranties, including to the extent entered
into in connection with any acquisition or disposition of assets not otherwise
prohibited under this Agreement. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning assigned to such term in Section 9.1.
“Guarantor” means the Borrower, each Domestic Subsidiary of the Borrower that is
a party hereto as a Guarantor as of the Closing Date and each Additional
Guarantor, in


18





--------------------------------------------------------------------------------





each case, until such person shall cease to be a Guarantor in compliance with
the provisions of this Agreement.
“Guarantor Payment” has the meaning assigned to such term in Section 9.9(a).
“Guaranty” means the Guaranty made by the Guarantors under Article IX in favor
of the Secured Parties.
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or would reasonably be expected to pose a hazard to the health and safety of
the owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
recycling, disposition or handling of any Hazardous Materials, and any
investigation, monitoring, corrective action or response action with respect to
any of the foregoing.
“Hedging Agreements” mean (i) currency exchange, interest rate or commodity swap
agreements, currency exchange, interest rate or commodity cap agreements and
currency exchange, interest rate or commodity collar agreements and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange, interest rates, commodity prices or other obligations of
or owed to such Person in the conduct of its business.
“Indebtedness” means, with respect to any Person and without duplication,
whether contingent or otherwise, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, notes, debentures
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreement relating to property
acquired by such Person, (v) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the Ordinary Course in an Arm’s-Length Transaction having any
initial due date of not more than sixty (60) days and not more than sixty (60)
days past due), (vi) all obligations of such Person under guaranteed minimum
purchase, take or pay or similar performance requirement contracts, (vii) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right to be secured by) any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been
assumed; provided, however, that the amount of such


19





--------------------------------------------------------------------------------





Indebtedness will be the lesser of: (A) the fair market value (as determined in
good faith by such Person) of such asset at such date of determination (to the
extent such Indebtedness is solely recourse to such asset) and (B) the amount of
such Indebtedness of such other Person, (viii) all Guarantees by such Person of
Indebtedness of others, (ix) all Capitalized Lease Obligations of such Person,
(x) net obligations of such Person under Hedging Agreements, (xi) all
obligations of such Person as an account party in respect of letters of credit
and letters of guarantee, (xii) all obligations of such Person in respect of
bankers’ acceptances, (xiii) all obligations of such Person with respect to the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor, (xiv) all obligations of such Person for milestone
payments, license payments and similar payments pursuant to any license
agreement, revenue interest agreement or royalty financing agreement, and (xv)
all obligations of such Person in respect of Disqualified Equity Interests. For
purposes of the immediately preceding clause (v), (vi) and (xiv), (A) any such
obligations to the extent not required to be reflected as a liability on such
Person’s balance sheet in accordance with GAAP and (B) any obligations in
respect of upfront, customary milestone, license and similar payments payable,
in each case, upon such Person’s achievement of sales or revenue targets for the
relevant product (so long as such targets were not agreed upon by such Person
for the purpose of evading any provision of this Agreement) shall not be
considered Indebtedness. For purposes of the immediately preceding clause (xiv),
any upfront payments or other payments that are not tied to the achievement of
sale or revenue targets shall be considered Indebtedness. Notwithstanding the
foregoing, Indebtedness shall be deemed not to include: (A) deferred or prepaid
revenues in the Ordinary Course; (B) customary and reasonable purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller; or (C) any
obligations attributable to the exercise of appraisal rights in connection with
mergers and acquisitions and the settlement of any claims or actions (whether
actual, contingent or potential) with respect thereto.
“Indemnified Taxes” means (i) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Independent Financial Advisor” means a non-affiliated accounting, appraisal or
investment banking firm or consultant, in each case of recognized national
standing in the United States, that is, in the good faith determination of the
Borrower, qualified to perform the task for which it has been engaged.


20





--------------------------------------------------------------------------------





“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under the laws of
the United States of America or any other jurisdiction or political subdivision
thereof (including any multinational laws or otherwise), including all
inventions (whether patentable or unpatentable and whether or not reduced to
practice) and discoveries, and all improvements thereto, and all know-how,
confidential or proprietary information, trade secrets, data, Copyrights,
Patents, Trademarks, and internet domain names, together with all common law
rights and moral rights therein, and all goodwill associated therewith, and all
rights of the same or similar effect or nature in any jurisdiction corresponding
to such Intellectual Property throughout the world.
“Intercompany Indebtedness” means any unsecured Indebtedness of the Borrower
owed to any Subsidiary of the Borrower and any Indebtedness of any Subsidiary of
the Borrower owed to the Borrower or any other Subsidiary.
“Interest Period” means, in connection with any Loan or any portion thereof
bearing interest by reference to the LIBOR Rate, (i) initially, a period
commencing on the Closing Date and ending on December 31, 2018 and (ii)
thereafter, a period of three (3) months, commencing on the day on which the
immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless such succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on which there
is no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and (iii) no Interest Period shall extend beyond the Scheduled
Maturity Date.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries (including pursuant to any merger with
any other Person that was not a Subsidiary prior to such merger) of, or of a
beneficial interest in, any of the Securities of any other Person; (ii) any
direct or indirect purchase or other acquisition for value, by any Subsidiary of
the Borrower from any Person, of any Equity Interests of such Person; (iii) any
direct or indirect loan, advance, deposit or capital contribution by the
Borrower or any of its Subsidiaries to any other Person, excluding any such
loan, advance or other extension of credit representing the purchase price of
inventory or supplies sold by the Borrower or such Subsidiary of the Borrower to
such Person in the Ordinary Course in an Arm’s-Length Transaction; and (iv) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, product (or right to develop or
commercialize a product), line of business, or division of such Person. The
amount of any Investment shall be the original cost of such


21





--------------------------------------------------------------------------------





Investment plus the cost of all additional Investments made in connection
therewith, without any adjustments for increases or decreases in value, or write
ups, write downs or write offs with respect to such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation, seizure, confiscation or other taking for public use of, any
property of a Loan Party or any of its Subsidiaries, or the requisition of the
use of such property.  
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means the Joinder Agreement of each Additional Guarantor
substantially in the form of Exhibit G.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form to the extent not a
Subsidiary or the Scilex Subsidiary.
“Lenders” means (i) the Persons listed as Lenders on the signature pages hereto
(other than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Assumption Agreement), (ii) any Person that has become a party
hereto pursuant to an Assignment and Assumption Agreement, and (iii) any
permitted successors of such Persons.
“LIBOR Rate” means, for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16th of 1%) equal to (i) the London
interbank offered rate administered by the ICE Benchmark Administration (or any
Person that takes over the administration of such rate) as published on the
applicable Bloomberg page (or on any successor or substitute page or service
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market comparable to those currently provided on such page, as
reasonably determined by the Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits for the applicable Interest
Period, multiplied by (ii) a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) established by the Board of Governors of the Federal
Reserve System for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board of Governors of the Federal Reserve
System); provided, that if such rate in (i) above is no longer published or is
not available, then it shall be the rate per annum equal to the rate determined
by the Agent to be the average of the rates per annum at which deposits in
Dollars for delivery on the first day of Interest Period in same day funds in
the approximate amount of the Loan would be offered by three major banks in the
London interbank Eurodollar market at their request,


22





--------------------------------------------------------------------------------





determined as of approximately 11:00 a.m. London time, two (2) Business Days
prior to such date; provided, further, that in no event shall the LIBOR Rate be
less than 1.00% per annum; provided further, that with respect to the initial
Interest Period following the Closing Date only, the LIBOR Rate shall be an
interest rate per annum (rounded upwards, if necessary, to the next 1/16th of
1%) equal to the London interbank offered rate administered by the ICE Benchmark
Administration (or any Person that takes over the administration of such rate)
as published on the applicable Bloomberg page (or on any successor or substitute
page or service providing quotations of interest rates applicable to Dollar
deposits in the London interbank market comparable to those currently provided
on such page, as reasonably determined by the Agent) at approximately 11:00
a.m., London time, on the date that is two (2) Business Days prior to the
Closing Date, as the rate for Dollar deposits for one month, which rate shall
apply for the entire initial Interest Period; provided that in no event shall
the LIBOR Rate for any initial interest period be less than 1.00% per annum.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.15.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be agreed by the
Agent, the Borrower and the Required Lenders to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent, the Borrower and the Required Lenders agree).
“License Agreement” means any agreement now or hereafter existing pursuant to
which any Loan Party and/or one or more of its Subsidiaries grants or receives
any license, covenant not to assert or similar right under any Intellectual
Property, where such license, covenant not to assert or similar right is
material to the business or operations of the Borrower or any of its
Subsidiaries as a whole, in each case, excluding any nonexclusive licenses
granted to the Borrower or any of its Subsidiaries to use commercially available
software or information technology services on standardized terms.
“Lien” means, (i) any mortgage, lien, pledge, hypothecation, charge, security
interest or encumbrance of any kind, whether or not filed, recorded or otherwise
perfected under applicable law (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any easement, right of
way or other encumbrance on title to real property, any option or other
agreement to sell, or give a security interest in, such asset and any filing of
or agreement to give any financing statement under the Uniform Commercial Code
(or equivalent


23





--------------------------------------------------------------------------------





statutes of any jurisdiction)) and (ii) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities;
provided that in no event shall a non-exclusive license or sub-license of
Intellectual Property be deemed to constitute a Lien if such licenses or
sub-licenses are granted in the Ordinary Course and do not materially impair the
value of the Collateral or interfere in any material respect with the ordinary
conduct of the business of the Loan Parties.

“Loan” means (i) with respect to the Lenders, the Term Loans made by the Lenders
to the Borrower pursuant to Section 2.1 as adjusted by any Assignment and
Assumption Agreement to which any Lender is a party, and (ii) with respect to
any other Lender, the portion of the Term Loans assigned to and assumed by such
other Lender pursuant to an Assignment and Assumption Agreement, as adjusted by
any Assignment and Assumption Agreement to which such other Lender is a party.
“Loan Documents” means this Agreement, the Notes, the Guaranty, any Joinder
Agreement, the Collateral Documents, the Fee Letters and any other documents,
instruments, certificates or agreements executed and delivered by a Loan Party
for the benefit of the Agent or any Lender in connection with this Agreement,
the Loans or the Collateral, in each case from and after the effective date of
such document, instrument, certificate or agreement. For the avoidance of doubt,
any warrants to purchase Equity Interests of the Borrower held by the Lenders or
their Affiliates from time to time and any registration rights agreement
executed in connection therewith shall not be considered “Loan Documents”.
“Loan Party” means each of the Borrower and each Guarantor.
“Loan Party Intellectual Property” means Intellectual Property owned by any Loan
Party or any of its Subsidiaries.
“Material Adverse Effect” means any effect, event, matter or circumstance which
has, or would reasonably be expected to have, a material adverse effect on: (i)
the business, assets, financial condition or operations of the Loan Parties on a
consolidated basis; (ii) the ability of the Loan Parties to comply with their
payment obligations or any of their other material obligations under the Loan
Documents; (iii) the legality, validity or enforceability of any of the Loan
Documents or the rights and remedies of the Agent or the Lenders thereunder; or
(iv) the effectiveness or ranking of any Lien on the Collateral.
“Material Agreements” means (i) those agreements listed on Schedule 4.15
(regardless of amount) and (ii) all License Agreements, purchase agreements,
supply agreements, manufacturing agreements, distribution agreements, research
agreements, customer agreements, right of way or occupancy agreements, lease
agreements, consulting agreements, management


24





--------------------------------------------------------------------------------





agreements and employment agreements, in each case, to the extent the failure of
which to maintain or remain in compliance with which would cause a Material
Adverse Effect, and (iii) other agreements to the extent the failure of which to
maintain or remain in compliance with which would cause a Material Adverse
Effect and any such other agreement involves amounts payable by a Loan Party on
an annual basis in excess of $1,000,000, but excluding such other agreements
that have a remaining term of one year or less involving amounts for the
remaining term of such other agreements on an aggregate basis not in excess of
$3,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower and any Subsidiary in an aggregate amount exceeding
$5,000,000.
“Material Loan Party Intellectual Property” means the Loan Party Intellectual
Property that is material to the business or operations of the Loan Parties,
taken as a whole.
“Material Subsidiary” means, at any time, any Subsidiary of the Borrower, or any
group of Subsidiaries collectively, which, together with their respective
consolidated Subsidiaries, individually or in the aggregate (a) contributed at
least five percent (5%) of consolidated net revenues of the Borrower and its
Subsidiaries for the four Fiscal Quarter period most recently ended or (b)
represented at least five percent (5%) of consolidated total assets of the
Borrower and its Subsidiaries as of the last day of the most recently ended
Fiscal Quarter, in each case as determined on a consolidated basis in accordance
with GAAP.
“Maturity Date” means the Scheduled Maturity Date, or such earlier date on which
all of the Loans become due and payable, whether by voluntary or mandatory
prepayment, acceleration following an Event of Default or otherwise pursuant to
this Agreement.
“Maximum Rate” has the meaning assigned to such term in Section 10.11.
“Minimum Liquidity Amount” has the meaning assigned to such term in Section
6.15.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Cash Proceeds” means an amount equal to, without duplication (i) cash
payments actually received (including any cash actually received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise (including by way of installment payment, but only when actually
received)), minus (ii) the sum of (A) any taxes payable as a result of any gain
recognized directly as a result of the event leading to the cash


25





--------------------------------------------------------------------------------





payment, (B) any direct out-of-pocket selling costs, fees and expenses
(including, without limitation, customary underwriting discounts, fees and
commissions) incurred as a result of the event leading to the cash payment and
paid to unaffiliated third parties and (C) in the case of an Asset Sale or
Involuntary Disposition, the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness (other than Obligations under the
Loan Documents) that is secured by a Lien (other than a Lien that ranks pari
passu with or subordinated to the Liens securing the Obligations) on the asset
subject to such Asset Sale or Involuntary Disposition that is required to be
repaid (and is timely repaid) in connection with such Asset Sale or Involuntary
Disposition.
“Non-Core Assets” means assets of the Borrower or its Subsidiaries, excluding
the Specified Assets.
“Non-Loan Party Cap” means an amount equal to $5,000,000.
“Note” means, with respect to any Lender, a promissory note of the Borrower
payable to the order of such Lender in form attached as Exhibit E appropriately
completed.
“Obligations” means all obligations of every nature of the Loan Parties from
time to time owed to the Agent and the Lenders under any Loan Document, whether
for principal, interest (including interest which, but for the commencement of a
proceeding under any Debtor Relief Law, would have accrued on any Obligation,
whether or not a claim is allowed for such interest in the related insolvency
proceeding), Prepayment Premium, premiums, fees, expenses, indemnification or
otherwise. For the avoidance of doubt, any obligations of the Borrower with
respect to warrants to purchase Equity Interests of the Borrower held by the
Lenders or their Affiliates from time to time or pursuant to any registration
rights agreement executed in connection therewith shall not be considered
“Obligations”.
“OFAC” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws.”
“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary for similar businesses in the normal course of their ordinary
operations and not while in financial distress.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, organization, amalgamation or
continuance and its bylaws, (ii) with respect to any limited partnership, its
certificate of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement, (iv) with respect
to any limited liability company, its articles of organization and its operating
agreement, and (v) with respect to any other entity, its memorandum or articles
of association or


26





--------------------------------------------------------------------------------





other constitutional documents,. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by Governmental Authority, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
Governmental Authority.
“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13(b)).
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Participant Register” has the meaning assigned to such term in Section 10.4(d).
“Patent Office” means the respective patent office (foreign or domestic) for any
Patent.
“Patents” means all patents, patent applications and patent disclosures,
together with all reissuances, continuations, continuations-in-part, divisions,
revisions, extensions, and reexaminations and reissues thereof in the United
States of America or any other jurisdiction, and all rights to obtain any of the
foregoing throughout the world, including the equivalents thereof of any
Governmental Authority other than the United States of America.
“Payment Date” means (i) in the case of Loans bearing interest at a rate
calculated based on the LIBOR Rate, the last day of every Interest Period
following the Closing Date (i.e., quarterly) and the Maturity Date; and (ii) in
the case of Loans bearing interest at the Alternate Base Rate, the last Business
Day of every third month following the Closing Date (i.e., quarterly) and the
Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


27





--------------------------------------------------------------------------------





“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Acquisition” means any acquisition by the Borrower or any Loan Party,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all or substantially all of the Equity Interests of, or a business
line or unit or a division of, any Person; provided:
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iii)    the Loan Parties and their respective Subsidiaries shall not incur any
Indebtedness in connection with such acquisition, other than to the extent the
same would constitute Indebtedness permitted by Section 6.1;
(iv)    the Loan Parties shall be in compliance with the Minimum Liquidity
Amount set forth in Section 6.15 both before and after giving effect to such
acquisition;
(v)    the Borrower shall have delivered to the Agent at least ten (10) Business
Days prior to such proposed acquisition, notice of such proposed acquisition
together with a certification from an Authorized Officer of the Borrower as to
compliance with clauses (iii) and (iv) above, together with financial
information readily available to the Borrower or its Subsidiaries with respect
to such acquisition; and
(vi)    if such Permitted Acquisition involves a merger with or into any Loan
Party, such Loan Party shall be the continuing or surviving Person and the
obligations of all Loan Parties under all of the Loan Documents shall remain in
full force and effect.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Plan” means any of (i) an “employee benefit plan” (including such plans as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) a
“plan” as defined in Section 4975 of the Code or (iii) any Person whose assets
include (for purposes of ERISA


28





--------------------------------------------------------------------------------





Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”; in each case
which a Loan Party sponsors or maintains or to which Loan Party or a Subsidiary
of a Loan Party makes, is making, or is obligated to make contributions and
includes any Pension Plan.
“Prepayment Premium” means in the case of (i) an optional prepayment under
Section 2.6 or the termination of the Delayed Draw Term Loan Commitments in
connection with the repayment in full of the Loans, (ii) a mandatory prepayment
under Sections 2.7(a), (b), (c) and (e), (iii) an acceleration following an
Event of Default, (iv) any payment to a Lender pursuant to Section 2.13(b)(x),
or (v) any other circumstance resulting in a payment on any Maturity Date
occurring prior to the Scheduled Maturity Date, an amount equal to (i) if the
prepayment or termination is made on or prior to the third anniversary of the
Closing Date, the amount of interest that would have been paid on the principal
amount of the Loans (assuming that any Delayed Draw Term Loan Commitments
outstanding on such payment date were funded in full and immediately prepaid on
the date of determination) being so repaid or prepaid for the period from and
including the date of such repayment or prepayment to but excluding the date
that is the three (3) year anniversary of the Closing Date, based upon the
interest rate in effect on the date of any such prepayment, plus three percent
(3%) of the principal amount of the Loans being so repaid or prepaid and the
Commitments being so terminated, or (ii) if the prepayment is made after the
third anniversary of the Closing Date but on or prior to the fourth anniversary
of the Closing Date, three percent (3%) of the principal amount of the Loans
being so repaid or prepaid, or (iii) if the prepayment is made after the fourth
anniversary of the Closing Date, 0%.
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal Money Rates Section as the Prime Rate, as in effect from time to
time. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
“Principal Office” means, for the Agent, such Person’s “Principal Office” as set
forth on Appendix A, or such other office as such Person may from time to time
designate in writing to the Borrower and the Lenders.
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loans or Commitments of any Lender, the percentage
obtained by dividing (i) the sum of (x) the then outstanding principal amount of
the Loans of that Lender plus (y) the amount of such Lender’s Delayed Draw Term
Loan Commitments then in effect by (ii) the sum of (x) the aggregate of the then
outstanding principal amount of the Loans of all Lenders plus (y) the aggregate
amount of Delayed Draw Term Loan Commitments of all Lenders then in effect.


29





--------------------------------------------------------------------------------





“Products” means each existing product or component of a product and each future
product or component of a product developed, acquired, in-licensed,
out-licensed, manufactured or otherwise commercialized by any Loan Party or any
of its Subsidiaries, and any improvement or modification thereto and any
follow-on and/or cannibalizing products with respect thereto.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulatory Approval” means, with respect to a Product, the approval of the
applicable Regulatory Authority necessary for the testing, manufacturing, use,
storage, supply, promotion, marketing or sale of such Product for a particular
indication in a particular jurisdiction.
“Regulatory Authority” means any Governmental Authority with authority over the
testing, manufacture, use, storage, supply, promotion, marketing or sale of a
Product in any jurisdiction.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in
Section 8.6(b).
“Required Lenders” means one or more Lenders having or holding Loans and
Commitments representing more than 66 2/3% of the sum of the aggregate
outstanding principal amount of all Loans and Commitments.
“Resignation Effective Date” has the meaning assigned to such term in
Section 8.6(a).
“ROFR Provisions” shall mean, with respect to any proposed Indebtedness which is
subject to the ROFR Provisions pursuant to Section 5.16 (the “Subject
Indebtedness”), that, prior to the incurrence of any Subject Indebtedness, the
Borrower shall (i) deliver to the Agent and each Lender a written notice
describing in reasonable detail the Subject Indebtedness transaction that it is
seeking to consummate, including information regarding the price and other terms
and conditions of the Subject Indebtedness, the circumstances under which such
Subject Indebtedness is being sought, the proposed use of proceeds and updated
projections of the


30





--------------------------------------------------------------------------------





Borrower and its Subsidiaries and (ii) provide each Lender with a period of ten
(10) Business Days after delivery of such notice and other information in which
to deliver a written proposal to the Borrower if the Lender would like to have
the Borrower consider obtaining such Subject Indebtedness from such Lender (an
“Interested Notice”); provided that (A) no Lender shall be under any obligation
to provide any Subject Indebtedness or deliver any Interested Notice and any
such decision whether to provide any Subject Indebtedness shall be in such
Lender’s sole and absolute discretion; provided, however, if such Lender has not
provided an Interested Notice within such ten (10) Business Day period, then
such Lender shall be deemed to have decided not to offer to participate in the
provision of such Subject Indebtedness and (B) the Borrower shall not be
required to incur the Subject Indebtedness from the applicable Lender or
Lenders; provided further that with respect to any transaction that is subject
to the right of first refusal set forth in the Convertible Notes issued by the
Borrower on March 26, 2018, as in effect on the date hereof, the obligations of
the Loan Parties under Section 5.16 shall be deemed modified as necessary to
permit the Borrower to comply with its obligations under such provision of such
Convertible Notes prior to complying with the ROFR Provisions.
“RTX” has the meaning assigned to such term in the definition of Specified
Assets.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“San Diego GMP Facilities” has the meaning assigned to such term in the
definition of Specified Assets.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive territorial Sanctions.
“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (ii) any Person operating, organized or resident in a Sanctioned
Country or (iii) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (i) or (ii).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Sanctions Authority.
“Sanctions Authority” means the U.S. government (including OFAC and the U.S.
Department of State), the United Nations Security Council, Her Majesty’s
Treasury, the European Union, any European Union member state or any other
relevant sanctions authority.
“Scheduled Maturity Date” means November 7, 2023.


31





--------------------------------------------------------------------------------





“Scilex Indenture” means the Indenture, dated as of September 7, 2018, among the
Scilex Subsidiary, as issuer, the Borrower, as parent guarantor, and U.S. Bank
National Association, as trustee and collateral agent, as in effect on the date
hereof.
“Scilex Letter of Credit” means the Irrevocable Standby Letter of Credit, dated
September 7, 2018, with reference number 1, issued by the Borrower in favor of
the Scilex Subsidiary with a face amount of $35,000,000, as in effect on the
date hereof.
“Scilex Notes” means the Senior Secured Notes due 2026 issued by the Scilex
Subsidiary pursuant to the Scilex Indenture on September 7, 2018 in an initial
aggregate principal amount of $224,000,000.
“Scilex Subordinated Loan” means a loan, unsecured and by its terms subordinated
in right of payment to the Scilex Notes, to be made by the Borrower to the
Scilex Subsidiary in the single lump-sum amount of $35,000,000 pursuant to the
Scilex Letter of Credit following the Scilex Subsidiary’s drawing on the Scilex
Letter of Credit.
“Scilex Subsidiary” means Scilex Pharmaceuticals Inc., a Delaware corporation
(“Scilex Parent”), and each Subsidiary thereof; provided the Loan Parties and
any other Person which directly or indirectly owns any Equity Interest in Scilex
Parent does not directly own any Equity Interests in such Subsidiary.
“Secured Parties” means the Agent and the Lenders.
“Securities” means any Equity Interests, voting trust certificates, certificates
of interest or participation in any profit sharing agreement or arrangement,
options, warrants, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Solvency Certificate” means a Solvency Certificate signed on behalf of the
Borrower by its chief financial officer, principal financial officer or
principal accounting officer, substantially in the form of Exhibit F.
“Solvent” means, with respect to the Loan Parties on a consolidated basis, that
as of the date of determination, the Loan Parties, on a consolidated basis, are
“solvent” or not “unable to pay its debts” within the meaning given to such
terms and similar terms under applicable laws relating to fraudulent transfers
and conveyances or general insolvency law, including that (i) the present fair
saleable value of the assets of the Loan Parties on a consolidated basis is not
less than the amount that will be required to pay the probable liabilities


32





--------------------------------------------------------------------------------





of the Loan Parties on their debts (including contingent, unmatured and
unliquidated liabilities) as they become absolute and matured, (ii) the Loan
Parties will not, on a consolidated basis, have unreasonably small capital in
relation to their business, (iii) the Loan Parties, on a consolidated basis,
will have sufficient cash flow to enable them to pay their debts as they mature,
and (iv) the value of Loan Parties assets, on a consolidated basis, is less than
the amount of their liabilities, taking into account their contingent and
prospective liabilities.
“Specified Assets” means the following assets of the Borrower and its
Subsidiaries, whether tangible or intangible, or real, personal or mixed:
(i)assets comprising the BioServ business;
(ii)assets comprising the Levena Biopharma business;
(iii)assets comprising the Virttu Biologics business;
(iv)assets comprising the Sofusa business;
(v)assets comprising the G-MAB antibody business;
(vi)assets comprising the resiniferatoxin (“RTX”) business;
(vii)the Borrower’s direct or indirect investments in Celularity, Inc.;
(viii)the Borrower’s direct or indirect investments in NantCell, Inc.,
NantBioScience, Inc., Immunotherapy NANTibody, LLC and NantCancerStemCell, LLC;
(ix)the Borrower’s direct or indirect investments in ImmuneOncia Therapeutics,
LLC;
(x)the Borrower’s direct or indirect investments in Virttu Biologics Limited;
(xi)assets relating to the GMP manufacturing facilities located at (i) 4955
Judicial Drive, San Diego, CA and (ii) 8395 Camino Santa Fe, San Diego, CA,
including the Borrower’s leasehold interest in such facilities and all owned or
leased equipment, inventory and other assets related to the Borrower’s and its
Subsidiaries’ operations at such facilities or any other replacement or other
facility which holds assets now or in the future held or of the type held at any
of such facilities (collectively, the “San Diego GMP Facilities”);
(xii)any assets acquired by any Loan Party after the Closing Date with a fair
market value at the time of such acquisition equal to $25,000,000 or greater;
and


33





--------------------------------------------------------------------------------





(xiii)any other assets of the Borrower and its Subsidiaries (other than the
Scilex Subsidiary and the Equity Interests of the Scilex Subsidiary) designated
in writing to the Borrower by the Agent from time to time.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Notwithstanding the foregoing, the Scilex Subsidiary shall be deemed not to be a
Subsidiary except for purposes of Sections 4.7, 4.25, 5.7(b) and 6.13.
“Tax Distributions” means distributions made directly or indirectly to the
Borrower from any Subsidiary (including the Scilex Subsidiary) of Borrower to
enable Borrower to pay any income taxes due and owing by it in respect of the
income of such Subsidiary for any taxable period, provided that the amount of
such distributions in the aggregate for any taxable period for this purpose
shall not exceed the net amount of the relevant income tax that Borrower
actually owes for such taxable period to the relevant taxing authority.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes and imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term Loans” means each of the Closing Date Term Loans and the Delayed Draw Term
Loans.
“Termination Conditions” has the meaning assigned to such term in Section 9.3.
“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States of America or any other


34





--------------------------------------------------------------------------------





jurisdiction or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.
“Unfunded Pension Liability” means with respect to a Pension Plan, the excess of
a Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA or other
applicable law, over the current value of that Pension Plan’s assets, determined
in accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code or other applicable laws for the applicable plan year.
“U.S. Lender” means any Lender that is a United States person as defined in
Section 7701(a)(30) of the Code.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


35





--------------------------------------------------------------------------------






Section 1.2    Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall be construed in
conformity with, and shall have the meanings assigned to them in accordance
with, GAAP applied on a consistent basis as in effect from time to time, and all
accounting determinations required to be made pursuant to any Loan Document
shall, unless otherwise expressly provided in such Loan Document, be made in
accordance with GAAP. Financial statements and other information required to be
delivered to the Lenders pursuant to Sections 5.1(a) and 5.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(except, in the case of unaudited statements, for the absence of footnote
disclosure and year-end audit adjustments). Notwithstanding anything in this
Agreement to the contrary, the accounting for capital leases and operating
leases under GAAP as in effect on the date hereof (including, without
limitation, Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definitions of Capitalized Lease Obligations.

Section 1.3    Interpretation, etc.
(a)    The definitions of terms in this Agreement shall apply equally to the
singular and plural forms of the terms defined.
(b)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(c)    The words “include”, “includes” and “including”, when following any
general statement, term or matter, shall be deemed to be followed by the phrase
“without limitation”.
(d)    The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
(e)    Unless the context requires otherwise (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on such assignments set forth herein), (iii) the words “herein”,
“hereof”, “hereto” and “hereunder” and “this Agreement”, and words of similar
import shall be construed to refer to this Agreement in its entirety, including
the appendices, exhibits and schedules hereto, and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Schedules
and Exhibits shall be construed to refer to Articles and Sections of, and
Schedules and Exhibits to, this Agreement, (v) any reference to any law, statute
or regulation herein shall,


36





--------------------------------------------------------------------------------





unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented and in effect from time to time and any successor legislation
thereto and regulations promulgated thereunder, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(f)    In computing periods of time from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
each means “to but excluding”, and the word “through” means “to and including”.
(g)    Each covenant in this Agreement shall be given independent effect, and
the fact that any act or omission may be permitted by one covenant and
prohibited or restricted by any other covenant (whether or not dealing with the
same or similar events) shall not be construed as creating any ambiguity,
conflict or other basis to consider any matter other than the express terms
hereof in determining the meaning or construction of such covenants and the
enforcement thereof in accordance with their respective terms.
(h)    This Agreement is being entered into by and between competent and
sophisticated parties who are experienced in business matters and represented by
legal counsel and other advisors, and has been reviewed by the parties and their
legal counsel and other advisors. Therefore, any ambiguous language in this
Agreement will not be construed against any particular party as the drafter of
the language.
(i)    Section headings herein are included herein for convenience of reference
only and shall not constitute a part hereof for any other purpose or be given
any substantive effect.

Section 1.4    Currency Translation. For purposes of determining compliance with
respect to baskets, thresholds and other provisions of the Loan Documents
delineated in Dollars, amounts in currencies other than Dollars shall be
translated into Dollars at the Exchange Rates in effect on the date of the
transaction applicable thereto and shall not take into account the fluctuations
in any Exchange Rates thereafter. In furtherance of the foregoing and not in
limitation thereof, for purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a non-U.S.
currency shall be calculated based on the relevant Exchange Rate in effect on
the date such Indebtedness was incurred; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in the same non-U.S.
currency, and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant Exchange Rate in effect
on the date of such refinancing, such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the


37





--------------------------------------------------------------------------------





principal amount of such refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being refinanced plus the aggregate amount of
accrued but unpaid interest, dividends, premiums (including tender premiums),
defeasance costs, underwriting discounts, fees, costs and expenses (including
upfront fees, original issue discount or similar fees) incurred in connection
with such refinancing. The principal amount of any Indebtedness incurred to
refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being refinanced, shall be calculated by the Loan Party based on
the Exchange Rate applicable to the currencies in which such new Indebtedness is
denominated that is in effect on the date of such refinancing.

ARTICLE II    
TERM LOANS

Section 2.1    Term Loans.
(a)    Subject to the terms and conditions of this Agreement, each Lender agrees
to make term loans to the Borrower in an amount equal to such Lender’s Closing
Date Term Loan Commitment (the “Closing Date Term Loans”) on the Closing Date.
Upon the funding of the Term Loans on the Closing Date, the Lenders’ Closing
Date Term Loan Commitments shall automatically terminate.
(b)    To request the Term Loans on the Closing Date, the Borrower shall deliver
to the Agent a Funding Notice not later than 12:00 p.m., New York City time,
three (3) Business Days before the Closing Date (or such shorter period of time
as may be approved by the Agent). Upon receipt of such Funding Notice, Agent
shall promptly notify the Lenders thereof. Such Funding Notice shall be signed
by a duly authorized representative of the Borrower and shall be in the form of
Exhibit A. The written Funding Notice shall specify the following information in
compliance with Section 2.1:
(i)    the aggregate amount of the requested Closing Date Term Loans;
(ii)    the date of such borrowing; and
(iii)    the location and number of an account designated by the Borrower to
which funds are to be disbursed (which may be in the form of a flow of funds
memorandum, in form and substance reasonably satisfactory to the Agent and the
Required Lenders attached to the Funding Notice).
(c)    Upon all of the conditions set forth in Section 3.1 having been satisfied
or waived, the Lenders shall make the Closing Date Term Loans to be made by them
available to the Borrower by wire transfer of immediately available funds at the
account and/or accounts


38





--------------------------------------------------------------------------------





specified therefor in the flow of funds agreement attached to the Funding
Notice. The Borrower shall promptly notify the Agent upon receipt of the Closing
Date Term Loans.
(d)    Subject to the terms and conditions of this Agreement, each Lender agrees
to make term loans to the Borrower in an amount equal to such Lender’s Delayed
Draw Term Loan Commitment (the “Delayed Draw Term Loans”) in a single
installment on the Delayed Draw Funding Date. Upon the earlier of (i) the
funding of the Delayed Draw Term Loans or (ii) the Delayed Draw Termination
Date, the Lenders’ Delayed Draw Term Loan Commitments shall automatically
terminate.
(e)    Within three (3) Business Days after the Delayed Draw Eligibility Event,
the Borrower shall deliver to Agent a notice substantially in the form of
Exhibit J (the “Delayed Draw Notice”) signed by a duly authorized representative
of the Borrower, which notice shall (i) state that the Delayed Draw Eligibility
Event has occurred and (ii) specify the location and number of an account
designated by Borrower to which funds are to be disbursed on the Delayed Draw
Funding Date. Promptly following receipt of the Delayed Draw Notice, the Agent
shall forward the Delayed Draw Notice to each Lender with a Delayed Draw Term
Loan Commitment.
(f)    Upon all of the conditions set forth in Section 3.2 having been satisfied
as determined by the Agent (or waived by the Agent in its sole discretion), the
Lenders shall make the Delayed Draw Term Loans to be made by them available to
the Borrower on the Delayed Draw Funding Date by wire transfer of immediately
available funds at the account specified by the Borrower therefor. The Borrower
shall promptly notify the Agent upon receipt of the Delayed Draw Term Loans.
(g)    Any principal amounts borrowed under this Section 2.1 which are repaid
may not be reborrowed.

Section 2.2    Use of Proceeds.
(a)    The proceeds of the Term Loans shall be applied by the Borrower as
follows: (i) to payment of fees and expenses incurred in connection with the
transactions contemplated in this Agreement and the Fee Letters and (ii) for
product development and other working capital and general company purposes not
in violation of this Agreement.
(b)    No portion of the proceeds of any Loan shall be used in any manner that
causes or might cause such Loan or the application of such proceeds to violate
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof.


39





--------------------------------------------------------------------------------






Section 2.3    Evidence of Debt.
(a)    The Borrower agrees to execute and deliver to the Lenders (i) on the
Closing Date a Note or Notes evidencing the Closing Date Term Loans in the
aggregate stated principal amount of up to One Hundred Million and No/Dollars
($100,000,000) and (ii) on the date on which the Delayed Draw Term Loans are
funded, additional Notes evidencing the Delayed Draw Term Loans in the aggregate
principal amount of up to Fifty Million Dollars ($50,000,000). Any Lender may
request that the Loans held by it be evidenced by a Note and in such event, the
Borrower shall execute and deliver to such Lender a Note, which shall evidence
such Lender’s Term Loans. Each Lender may attach schedules to its Note and
endorse thereon the date, type, amount and maturity of its Loans and payments
with respect thereto.
(b)    Each Lender may maintain on its internal records an account or accounts
evidencing the Obligations of the Borrower to such Lender, including the amounts
of the Loan made by it and each repayment and prepayment in respect of such
Loan. Any such recordation shall be conclusive and binding on the Borrower,
absent manifest error; provided that in the event of any inconsistency between
the Register and any Lender’s records, the recordations in the Register shall
govern absent manifest error.

Section 2.4    Interest.
(a)    Except as otherwise set forth in this Agreement, each Loan shall bear
interest on the unpaid principal amount thereof from the date made to repayment
(whether by acceleration or otherwise) at the LIBOR Rate plus the Applicable
Margin.
(b)    Upon the occurrence and during the continuance of (i) an Event of Default
or (ii) a Default and following written notice from the Agent, the principal
amount of all Loans outstanding and the outstanding amount of all other
Obligations then owing under the Loan Documents shall thereafter bear interest
payable upon demand, at a rate that is 2.00% per annum in excess of the interest
rate otherwise payable for the Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.4(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Default
or Event of Default or otherwise prejudice or limit any rights or remedies of
the Agent or any Lender.
(c)    All interest on the Loans shall be computed (i) in the case of Loans
bearing interest at a rate based on the LIBOR Rate, on the basis of a 360-day
year or (ii) in the case of Loans bearing interest at the Alternate Base Rate,
on the basis of a 365 or 366 day year, as the case may be, in each case, on a
day-to-day basis for the actual number of days elapsed.
(d)    Except as otherwise set forth herein, interest on each Loan shall be
payable in arrears to the Agent for the benefit of the Lenders on and to
(i) each Payment Date


40





--------------------------------------------------------------------------------





applicable to that Loan; (ii) upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity, whether by acceleration or on the Scheduled Maturity Date.

Section 2.5    Repayment of Loans. On the Scheduled Maturity Date, the Borrower
shall pay in full all outstanding Obligations. On any Maturity Date occurring
prior to the Scheduled Maturity Date, the Borrower shall pay in full all
outstanding Obligations, which shall include the Prepayment Premium, if
applicable.

Section 2.6    Optional Prepayment.
(a)    The Term Loans may be prepaid in whole or in part (and solely in minimum
principal increments of $5,000,000 or all the remaining amounts outstanding
hereunder), on any Business Day upon not less than five (5) Business Days’ prior
written notice from the Borrower to the Agent, together with the payment of all
accrued and unpaid interest thereon, the Prepayment Premium, if applicable, and
other unpaid amounts then due and owing pursuant to this Agreement and the other
Loan Documents. Upon any prepayment in full of the Term Loans pursuant to this
Section 2.6(a) or any prepayment in part to the extent the principal amount of
the Loans remaining outstanding after such prepayment is $25,000,000 or less,
any outstanding Delayed Draw Term Loan Commitments then in effect shall
automatically terminate and the Borrower shall pay the Prepayment Premium with
respect to such Delayed Draw Term Loan Commitments.
(b)    The Borrower may not terminate the Delayed Draw Term Loan Commitments in
whole or in part except upon the repayment in full in cash of all outstanding
Loans hereunder, in which event the Borrower agrees to pay the Prepayment
Premium with respect to the Delayed Draw Term Loan Commitments so terminated.
(c)    All prepayments under this Section 2.6 shall be subject to Section 2.8
and Section 2.14.

Section 2.7    Mandatory Prepayments.
(a)    Change of Control. Immediately upon a Change of Control, the Borrower
shall prepay all of the outstanding Loans and all other Obligations in full plus
the Prepayment Premium, if applicable.
(b)    Dispositions. The Loans are subject to mandatory prepayment by the Loan
Parties from time to time in an amount equal to the Applicable Asset Sale
Prepayment Amount of the Net Cash Proceeds (other than Excluded IPO Proceeds)
received by any Loan Party or any of its Subsidiaries as a result of any:


41





--------------------------------------------------------------------------------





(i) Asset Sale (other than an Asset Sale permitted pursuant to Sections 6.7(a),
(b), (c), (d) or (e)); or
(ii) Involuntary Disposition;
and, in each case plus the Prepayment Premium, if applicable.
Each such mandatory prepayment pursuant to this clause (b) shall be made within
three (3) Business Days following receipt of such Net Cash Proceeds by such Loan
Party or such Subsidiary; provided, however, that if the Loan Party or its
Subsidiary receives Net Cash Proceeds as a result of any such Asset Sale or
Involuntary Disposition (other than resulting from the disposition of Specified
Assets) in an aggregate amount less than $5,000,000 for all such Asset Sales or
Involuntary Dispositions after the Closing Date, then the Loan Party or its
Subsidiary may apply such Net Cash Proceeds to the purchase price of replacement
property or assets or other property or assets used by such Loan Party or its
Subsidiary within one hundred and eighty (180) days (or such later date as set
forth below) after the date of receipt of such Net Cash Proceeds in lieu of
making such mandatory prepayment; provided that to the extent any portion of
such Net Cash Proceeds is not so applied and the Loan Parties or their
Subsidiaries have not entered into any commitment within such 180 day period to
so purchase such property or assets, then the portion of such Net Cash Proceeds
not so expended or committed shall be applied as a mandatory prepayment pursuant
to this Section 2.7(b) no later than the end of such one hundred and eighty
(180) day period; provided further that to the extent any portion of such Net
Cash Proceeds is committed to purchase such property or assets within such 180
day period, but such purchase is not consummated within 270 days of the date of
receipt of such Net Cash Proceeds, then the portion of such Net Cash Proceeds
not so expended shall be applied as a mandatory prepayment pursuant to this
Section 2.7(b) no later than the end of such 270 day period.
(c)    Debt Issuances. Immediately upon receipt by any Loan Party or any of its
Subsidiaries of proceeds from any issuance, incurrence or assumption of
Indebtedness other than Indebtedness permitted by Section 6.1, on or after the
Closing Date, the Borrower shall prepay the Loans and other Obligations in an
amount equal to 100% of the cash proceeds received, plus the Prepayment Premium,
if applicable, and upon prepayment in full.
(d)    General. All prepayments under this Section 2.7 shall be subject to
Section 2.8 and Section 2.14. Borrower shall provide Agent written notice not
later than three (3) Business Days prior to any prepayment under this Section
2.7; provided, that failure by Borrower to deliver such notice shall not affect
Borrower’s obligation to make any such prepayment. Notwithstanding anything in
this Section 2.7 to the contrary, any Lender may elect, by written notice to the
Agent no later than 12:00 pm New York City Time, one (1) Business Day


42





--------------------------------------------------------------------------------





prior to the prepayment date (or such later time as the Agent may agree), to
decline all or any portion of any mandatory prepayment of its Loans pursuant to
this Section 2.7. Any Lender that fails to deliver such notice to the Agent in
the time frame set forth above shall be deemed to have accepted its share of any
mandatory prepayment. The aggregate amount of the prepayment that would have
been applied to prepay Loans but was so declined may be retained by the Borrower
and used for any general corporate purpose not prohibited by this Agreement.
(e)    Any prepayments required pursuant to this Section 2.7 are in addition to
any Default or Event of Default rights or remedies the Secured Parties may have.
(f)    Notwithstanding anything to the contrary contained herein, to the extent
that any mandatory prepayments would otherwise be required to be made pursuant
to Section 2.7(b) out of the Net Cash Proceeds in respect of any Asset Sale or
Involuntary Disposition attributable to a Foreign Subsidiary of the Borrower,
such prepayments shall not be required to be made to the extent that the
Borrower determines in good faith that such prepayment would (x) result in
material adverse tax consequences or (y) be prohibited or restricted under (i)
local law (e.g., financial assistance, corporate benefit, restrictions on
upstreaming of cash intra-group and the fiduciary and statutory duties of the
directors of the relevant Subsidiaries) and (ii) material constituent document
restrictions (including as a result of minority ownership) and other material
agreements of such Foreign Subsidiaries not entered into in contemplation of or
in order to evade the restrictions in this Agreement or the other Loan
Documents. The non-application of any prepayment amounts as a result of this
Section 2.7(f) will not, for the avoidance of doubt, constitute a Default or an
Event of Default, and such amounts shall be available for working capital and
other general corporate purposes of the Borrower and its Subsidiaries. The
Borrower shall use, and shall cause its Subsidiaries to use, commercially
reasonable efforts to overcome or eliminate any such restrictions (other than
restrictions pursuant to local law) to make the relevant prepayment.
Notwithstanding the foregoing, any prepayments required after application of the
above provision shall be net of any costs, fees, expenses or taxes incurred by
the Borrower or any of its Affiliates or any of their equity owners and arising
as a result of compliance with the preceding sentence and the Borrower and its
Subsidiaries shall be permitted to make directly or indirectly, a dividend or
distribution to their Affiliates in an amount sufficient to cover such tax
liability.

Section 2.8    General Provisions Regarding Payments.
(a)    All payments by any Loan Party of principal, interest, fees and other
Obligations shall be made in Dollars and in same day funds, without defense,
setoff or counterclaim, free of any restriction or condition, and delivered to
the Agent not later than 2:00 p.m. (New York time) on the date due to the
Agent’s Account; funds received by the Agent after


43





--------------------------------------------------------------------------------





that time on such due date may, at Agent’s sole discretion, be deemed to have
been paid by such Loan Party on such due date or the next succeeding Business
Day.
(b)    Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest under this Agreement.
(c)    The Agent shall promptly distribute to each Lender at such address as
such Lender shall indicate in writing to the Agent from time to time, such
Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder and all other Obligations.
(d)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 7.1, all payments or proceeds received by the Agent or any Lender in
respect of any of the Obligations (except as expressly provided elsewhere in a
Loan Document), shall be forwarded to the Agent and applied in full or in part
by the Agent against the Obligations in the following order of priority: first,
(i) to the payment of all reasonable costs and expenses of any sale, collection
or other realization, and all amounts for which the Agent is entitled to
indemnification hereunder (in its capacity as the Agent and not as a Lender) and
all advances made by the Agent hereunder for the account of the applicable Loan
Party, (ii) to the payment of all reasonable costs and expenses paid or incurred
by the Agent in connection with the exercise of any right or remedy hereunder or
under any Loan Document, all in accordance with the terms hereof or thereof, and
(iii) to the payment of any fees or other amounts then-owing to the Agent (in
its capacity as such and not as a Lender) hereunder or under any other Loan
Document; second, to the extent of any excess of such proceeds, to the payment
of all other Obligations for the ratable benefit of the Lenders; and third, to
the extent of any excess of such proceeds, to the payment to or upon the order
of the applicable Loan Party or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.


44





--------------------------------------------------------------------------------






Section 2.9    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off, appropriate and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender or any such Affiliate, to or for the credit or the account of any
Loan Party against any and all of the obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this Section
2.9 are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff, appropriation and application.

Section 2.10    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loan and accrued interest thereon or other such
obligations greater than its Pro Rata Share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent in writing
of such fact, and (b) purchase (for cash at face value) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Loan to
any assignee or participant, other than to any Loan Party or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).


45





--------------------------------------------------------------------------------






Section 2.11    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of the Agent or any Loan Party) requires the deduction or withholding
of any Tax from any such payment by the Agent or any Loan Party, then the Agent
or relevant Loan Party shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.11) the Agent or applicable Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of Section 2.11(a), each relevant Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.11) payable or paid by the Agent or such Lender or required to be
withheld or deducted from a payment to the Agent or such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.4(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not


46





--------------------------------------------------------------------------------





such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.11,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (f)(ii)(A),
(ii)(B) and (ii)(D) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Agent in writing of its
legal inability to do so.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Lender shall deliver to the Borrower and the
Agent on or about the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the


47





--------------------------------------------------------------------------------





reasonable request of the Borrower or the Agent), executed copies of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E;
or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W 8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a


48





--------------------------------------------------------------------------------





partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.11 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over


49





--------------------------------------------------------------------------------





pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.11 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under any Loan Document, and the
termination of this Agreement.
(i)    Defined Terms. For purposes of this Section 2.11, the term “applicable
law” includes FATCA.

Section 2.12    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject the Agent or any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Agent of making, converting to, continuing or maintaining any Loan
or of maintaining its obligation to


50





--------------------------------------------------------------------------------





make any such Loan, or to reduce the amount of any sum received or receivable by
such Lender with respect thereto (whether of principal, interest or any other
amount) then, upon request of such Lender or the Agent, the Borrower will pay to
such Lender or the Agent such additional amount or amounts as will compensate
such Lender or the Agent, as applicable, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loan maintained by such Lender to a level below that which
such Lender or such Lender’s holding company, if any, could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Agent
setting forth the amount or amounts necessary to compensate such Lender or its
holding company or the Agent, as the case may be, as specified in Section
2.12(a) or Section 2.12(b) and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay the Agent or such Lender, as
applicable, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of the Agent or any
Lender to demand compensation pursuant to this Section 2.12 shall not constitute
a waiver of the Agent’s or such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate the Agent or any
Lender pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that the Agent or such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of the Agent’s or such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof).

Section 2.13    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender


51





--------------------------------------------------------------------------------





pursuant to Section 2.11, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.11 or 2.12, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender (x) fails to agree to any
amendment, consent or waiver requested by the Borrower or (y) requests
compensation under Section 2.12, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.11 and, in each
case under this clause (y), such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.13(a), then the Borrower
may, at such Lender’s sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.4 other than the Agent’s or any Lender’s consent), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.12) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    the Borrower shall have paid to the Agent the assignment fee and shall
have provided all of the documentation and information in accordance with
Section 10.4;
(ii)    such Lender shall have received payment of an amount equal to (A) the
outstanding principal of its Loans, (B) accrued interest thereon, (C) if such
Lender is being replaced pursuant to clause (x) of Section 2.13(b) above, the
Prepayment Premium with respect to such Lender’s Loans and Delayed Draw Term
Loan Commitments that would have been payable to such Lender in connection with
a voluntary prepayment of such Lender’s Loans and, in the case of the Delayed
Draw Term Loan Commitments, assuming that such Delayed Draw Term Loan
Commitments were funded in full and immediately prepaid in full on the date of
determination, (D) accrued fees and (E) all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.14) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


52





--------------------------------------------------------------------------------





(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.14    Break Funding Payments. If (i) any payment of principal of any
Loan is made other than on the last day of an Interest Period relating to such
Loan, as a result of (w) a prepayment pursuant to Sections 2.6 or 2.7(a), (b),
(c) or (d), (x) an assignment required by Section 2.13(b), (y) Section 2.15 or
(z) acceleration of the maturity of the Loans and the outstanding principal
amount of the Loans pursuant to Section 7.1; or (ii) the Borrower fails to make
a principal or interest payment with respect to any Loan on the date such
payment is due and payable, then the Borrower shall, upon demand by any Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
actual and documented losses, or reasonable costs or expenses which it actually
incurs as a result of any such payment, including any cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to maintain such Loan.

Section 2.15    Maintaining Loans Bearing Interest at the LIBOR Rate.
(a)    Market Disruption Affecting LIBOR Rate. If on any date:
(i)    the Agent shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto) that by reasons of circumstances
affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate for Loans bearing interest at the LIBOR Rate; or
(ii)    the Agent is advised by the Lenders holding at least 51% of the Loans
outstanding that the LIBOR Rate will not adequately and fairly reflect the cost
to such Lenders of maintaining their Loans at the LIBOR Rate (provided that this
clause (ii) shall not apply so long as the Lenders and their Affiliates are the
sole Lenders);
then, the Agent shall on such date give notice (by electronic communication) to
the Borrower and each Lender of such determination or notification, whereupon
(x) no Loans shall be maintained at the LIBOR Rate; and (y) the interest rate
applicable to such Loans shall be determined by


53





--------------------------------------------------------------------------------





substituting the Alternate Base Rate (which shall be determined without
reference to any portion thereof that is calculated based on the LIBOR Rate) for
the LIBOR Rate until such time as the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist.
(b)    Illegality of Loans Bearing Interest at the LIBOR Rate. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Agent) that the maintaining or continuation of all or any
of its Loans has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), then such Lender shall be an “Affected Lender”
and it shall on that day give notice (by electronic communication) to the
Borrower and the Agent of such determination (which notice the Agent shall
promptly transmit to each other Lender). Thereafter the Affected Lender’s
obligation to maintain its outstanding Loans bearing interest at the LIBOR Rate
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law and the interest rate applicable to such Affected
Loans shall be determined by substituting the Alternate Base Rate (which shall
be determined without reference to any portion thereof that is calculated based
on the LIBOR Rate) for the LIBOR Rate, provided that the Affected Lender shall
make commercially reasonable efforts to assign the Affected Loans according to
Section 10.4.
(c)    LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Required Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBOR
Rate for any requested Interest Period, including, without limitation, because
the LIBOR screen rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR screen rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which the LIBOR screen rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”);


54





--------------------------------------------------------------------------------





then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent (at the direction of the
Required Lenders) shall amend this Agreement to replace the LIBOR Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any then
prevailing convention for similar credit facilities in the United States for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Loans accruing interest based on
the LIBOR Rate shall be suspended and (y) following the expiration of the
Interest Period then in effect with respect to any Loans outstanding at such
time accruing interest at the LIBOR Rate, the interest rate applicable to such
Loans shall be determined by substituting the Alternate Base Rate (which shall
be determined without reference to any portion thereof that is calculated based
on the LIBOR Rate) for the LIBOR Rate.

Section 2.16    Agency and Administration Fees. The Borrower agrees to pay to
the Agent and Oaktree Capital Management, L.P. the fees and expenses in
accordance with the applicable Fee Letter.


55





--------------------------------------------------------------------------------






Section 2.17    Prepayment Premium. Notwithstanding anything in this Agreement
to the contrary, if the Obligations are accelerated in accordance herewith for
any reason or otherwise become due in accordance herewith prior to their
original maturity date, including pursuant to Section 2.6, Section 2.7 or
Article VII, and including because of default, sale or encumbrance (including
that by operation of law or otherwise and including as a result of the
commencement of any proceeding under any Debtor Relief Law), the Prepayment
Premium shall also automatically be due and payable as though such Indebtedness
was voluntarily prepaid and shall constitute part of the Obligations, in view of
the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of each
Lender’s lost profits, losses and other damages as a result thereof. Any
Prepayment Premium payable pursuant to this Agreement shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, acceleration or prepayment and each Loan Party agrees that such
Prepayment Premium is reasonable under the circumstances currently existing. The
Prepayment Premium shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. THE
LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN
CONNECTION WITH ANY ACCELERATION, IN EACH CASE, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED UNDER APPLICABLE LAW. The Loan Parties expressly agree that
(i) the Prepayment Premium is reasonable and is the product of an arm’s-length
transaction between sophisticated business people, ably represented by counsel,
(ii) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (iii) there has been a course of
conduct between the Lenders and the Loan Parties giving specific consideration
in this transaction for such agreement to pay the Prepayment Premium, (iv) the
Loan Parties shall be estopped hereafter from claiming differently than as
agreed to in this Section 2.17, (v) their agreement to pay the Prepayment
Premium is a material inducement to the Lenders to make the Loans, and (vi) the
Prepayment Premium represents a good faith, reasonable estimate and calculation
of the lost profits, losses or other damages of the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Lenders or profits lost by the Lenders as a result of such event.

Section 2.18    Unused Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee for the period from and
including (x) the Closing Date to (y) the earlier of (i) the Delayed Draw
Funding Date or (ii) the Delayed Draw Termination Date, in an amount equal to
0.75% per annum on the average daily amount of the Delayed Draw Term Loan
Commitment of such Lender, payable quarterly in arrears on the last Business Day
of each quarter beginning with the quarter ending December 31, 2018.




56





--------------------------------------------------------------------------------






ARTICLE III    
CONDITIONS PRECEDENT

Section 3.1    Closing Date. The obligation of the Lenders to make the Closing
Date Term Loans on the Closing Date is subject to the satisfaction (or waiver in
accordance with Section 10.2) of the following conditions, as determined by the
Agent and the Lenders:
(a)    Funding Notice. The Agent shall have received a completed Funding Notice,
duly executed by the Borrower.
(b)    Loan Documents. The Agent shall have received each Loan Document required
to be executed by the appropriate Loan Party on the Closing Date and delivered
by each applicable Loan Party in such number as reasonably requested by the
Agent (which may be delivered by facsimile or other electronic means for the
purposes of satisfying this clause (b) on the Closing Date, with signed
originals to be delivered promptly thereafter) and such Loan Documents shall be
in form and substance satisfactory to the Loan Parties, the Agent and the
Lenders and their respective counsels.
(c)    Organizational Documents; Incumbency. The Agent shall have received, in
form and substance reasonably satisfactory to the Agent and the Lenders: (i) a
copy of each Organizational Document of each Loan Party (and, to the extent
applicable, certified by the appropriate Governmental Authority as of the
Closing Date or a recent date prior thereto), certified as of the Closing Date
by a representative of such Loan Party as being in full force and effect without
modification or amendment; (ii) signature and incumbency certificates of the
officers of such Loan Party executing the Loan Documents to which it is a party;
(iii) resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by a representative of such Loan Party as being in full force and
effect without modification or amendment; (iv) to the extent applicable, a good
standing or other certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Closing Date; and (v) a completed IRS Form W-9,
duly executed by an Authorized Officer of the Borrower.
(d)    Closing Date Certificate. The Agent shall have received a Closing Date
Certificate, dated as of the Closing Date, and signed by an Authorized Officer
of the Borrower.
(e)    Governmental Authorizations and Consents. Each Loan Party shall have
obtained all material necessary Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by this Agreement, and each of the foregoing shall be
in full force and effect, final and non-appealable


57





--------------------------------------------------------------------------------





and not subject to further review, and in form and substance reasonably
satisfactory to the Agent and the Lenders.
(f)    Fees and Expenses. The Agent shall have received payment in full of (i)
all fees required to be paid on the Closing Date under the Fee Letters, and (ii)
expenses invoiced and due to the Agent (including the reasonable fees and
expenses due of their advisors and legal counsel, including Sullivan & Cromwell
LLP, as counsel to the Agent) in connection with this Agreement and the other
Loan Documents. For the avoidance of doubt, such fees and expenses may be paid
and discharged with the proceeds of the Term Loans.
(g)    Representations and Warranties. The representations and warranties
contained in this Agreement and in the other Loan Documents delivered pursuant
to clause (b) shall be true and correct in all material respects (unless such
representations are already qualified by reference to materiality, Material
Adverse Effect or similar language, in which case such representations and
warranties shall be true and correct in all respects) on and as of the Closing
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all respects on and as of such earlier date.
(h)    Solvency Certificate. On the Closing Date, the Agent shall have received
a Solvency Certificate from the Borrower dated as of the Closing Date.
(i)    Perfection of Collateral. On the Closing Date, the Agent shall have
received: (i) all documents (including share certificates, transfers and stock
transfer forms, notices or any other instruments) required to be delivered or
filed under the Collateral Documents and evidence reasonably satisfactory to it
that arrangements have been made with respect to all registrations, notices or
actions required under the Collateral Documents to be effected, given or made in
accordance with the terms of the Collateral Documents in order to establish a
valid and perfected first priority security interest in the Collateral and (ii)
UCC lien searches (or foreign equivalent) with respect to each Loan Party
reasonably satisfactory to the Lenders.
(j)    Opinions of Counsel to Loan Parties. The Agent and its counsel shall have
received executed copies of the favorable written opinions of counsel to the
Loan Parties as to such matters as the Agent and the Lenders may request,
including with respect to the creation and perfection of the security interests,
dated as of the Closing Date, and otherwise in form and substance reasonably
satisfactory to the Agent and the Lenders.
(k)    Due Diligence. The Lenders shall have completed to their satisfaction all
financial and legal due diligence with respect to the Loan Parties.


58





--------------------------------------------------------------------------------





(l)    Material Adverse Effect. Since December 31, 2017, no event, circumstance
or change shall have occurred that has caused or would reasonably be expected to
cause, either in any case or in the aggregate, a Material Adverse Effect, both
before and after giving effect to the Term Loans to be made on the Closing Date.
(m)    No Default. No event shall have occurred or be continuing or would result
from the making of the Term Loans that would constitute a Default or Event of
Default.
(n)    Beneficial Ownership. To the extent requested by any Lender or the Agent,
the Borrower shall have provided to such Lender and the Agent all documentation
and other information so requested, including a duly executed W-9 of the
Borrower (or such other applicable tax form), in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, and if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification,
in each case prior to the Closing Date.

Section 3.2    Delayed Draw Term Loans. The obligation of the Lenders to make
the Delayed Draw Term Loans on the Delayed Draw Funding Date is subject to the
satisfaction (or waiver in accordance with Section 2.1(f)) of the following
conditions, as determined by the Agent:
(a)    Representations and Warranties. The representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless such representations are already
qualified by reference to materiality, Material Adverse Effect or similar
language, in which case such representations and warranties shall be true and
correct in all respects) on and as of the Delayed Draw Funding Date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all respects on and as of such earlier date.
(b)    No Default. No event shall have occurred or be continuing or would result
from the making of the Delayed Draw Term Loans that would constitute a Default
or Event of Default.
(c)    Delayed Draw Eligibility Event. The Delayed Draw Eligibility Event shall
have occurred and the Borrower shall have delivered the Delayed Draw Notice.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES


59





--------------------------------------------------------------------------------





In order to induce the Lenders to make the Loans to be made pursuant to this
Agreement and to induce the Agent to enter into this Agreement, each of the Loan
Parties represents and warrants to each Lender and the Agent that the following
statements are true and correct on and as of the Closing Date, the date of
delivery of the Delayed Draw Notice and the Delayed Draw Funding Date:

Section 4.1    Organization; Requisite Power and Authority; Qualification. Each
Loan Party (i) is duly organized, validly existing and, if applicable in the
jurisdiction of organization, in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite organizational power and
authority to own and operate its properties, to carry on its business as now
conducted and as currently proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (iii) except where the failure to do so, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
is qualified to do business and, where applicable, is in good standing, in every
jurisdiction where such qualification is required.

Section 4.2    Due Authorization. The execution, delivery and performance of the
Loan Documents to which such Loan Party is a party have been duly authorized by
all necessary organization action on the part of such Loan Party.

Section 4.3    Due Execution. Each Loan Party has duly executed and delivered
each Loan Document to which it is a party.

Section 4.4    Enforceability. Each Loan Document to which such Loan Party is a
party is the valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with the respective terms of such Loan
Document, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


60





--------------------------------------------------------------------------------






Section 4.5    No Conflict. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not (a) violate
any provision of (i) any law or any governmental rule or regulation binding upon
and applicable to such Loan Party, (ii) any of the Organizational Documents of
such Loan Party, or (iii) any order, judgment or decree of any Governmental
Authority binding on such Loan Party; (b) result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Loan Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Loan Party,
other than any Liens created under any of the Loan Documents; or (d) require any
approval of stockholders, members, partners or similar owners of any Equity
Interests of such Loan Party, or any approval or consent of any Person under any
Contractual Obligation of such Loan Party, except for (x) such approvals or
consents that have been obtained on or before the Closing Date, (y) in the case
of clause (d) above, any such approvals or consents the failure of which to
obtain will not result in a Material Adverse Effect, or (z) in the case of
clauses (a)(i), (a)(iii) or (b) above, any such violations or breaches which
will not result in a Material Adverse Effect.

Section 4.6    Governmental Approvals. The execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party and the
consummation by each Loan Party of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority,
except for filings and recordings in connection with the perfection of Liens in
the Collateral that are to be made, or otherwise delivered to the Agent for
filing and/or recordation to the extent required by the Collateral Agreement, as
of the Closing Date.

Section 4.7    Compliance with Law. Each Loan Party and its Subsidiaries is in
compliance with (i) all laws, regulations, guidelines binding upon it and orders
of any Governmental Authority applicable to it, its operations or its property
and (ii) all Contractual Obligations applicable to such Loan Party, in each case
except for such failures to comply which would not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Effect.

Section 4.8    Investment Company Act. No Loan Party is subject to regulation
under the Investment Company Act of 1940 or under any other federal, provincial
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party is a “registered investment company” or a company
“controlled” by a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.


61





--------------------------------------------------------------------------------






Section 4.9    Financial Statements.
(a)    The audited consolidated balance sheet and statements of income,
stockholders equity and cash flows of the Borrower and its Subsidiaries
(including the Scilex Subsidiary) previously delivered by the Borrower to the
Agent (or otherwise made available on the EDGAR Website maintained by the U.S.
Securities and Exchange Commission) for the Fiscal Year ended December 31, 2017,
have been prepared in conformity with GAAP and fairly present in all material
respects the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for the periods then ended.
(b)    The unaudited consolidated balance sheet and statements of income,
stockholders equity and cash flows of the Borrower and its Subsidiaries
(including the Scilex Subsidiary) previously delivered by the Borrower to the
Agent (or otherwise made available on the EDGAR Website maintained by the U.S.
Securities and Exchange Commission) for the fiscal quarters ended March 31, 2018
and June 30, 2018 have been prepared in conformity with GAAP and fairly present
in all material respects the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended (except for
the absence of footnote disclosure and year-end audit adjustments).
(c)    Since December 31, 2017, the Loan Parties have not incurred any material
contingent liability that would be required to be disclosed on its financial
statements in accordance with GAAP except to the extent disclosed in filings
with the U.S. Securities and Exchange Commission or incurred in the Ordinary
Course.

Section 4.10    No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or would reasonably be
expected to cause, in any case or in the aggregate, a Material Adverse Effect.


62





--------------------------------------------------------------------------------






Section 4.11    Payment of Taxes. Except as otherwise permitted under
Section 5.3, all material tax returns and reports of such Loan Party and its
Subsidiaries required to be filed by it have been timely filed (taking into
account any permitted extensions), and all material taxes shown on such tax
returns to be due and payable, and all other material taxes, assessments, fees
and other governmental charges imposed upon such Loan Party and upon its
properties, assets, income, businesses and franchises which are due and payable,
have been paid when due and payable (other than those being actively contested
by such Loan Party in good faith and by appropriate proceedings and with respect
to which reserves or other appropriate provisions, if any, as required in
conformity with GAAP have been made or provided therefor) and, to the knowledge
of such Loan Party, there is no proposed tax assessment or claim being assessed
against such Loan Party or its Subsidiaries with respect to any such taxes,
assessments, fees and other governmental charges, except those that in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 4.12    Adverse Proceedings and Claims. Except as set forth on Schedule
4.12, there are no pending Adverse Proceedings and, to the knowledge of such
Loan Party, no Person has asserted against such Loan Party or any of its
Subsidiaries any claim that would constitute an Adverse Proceeding which would
reasonably be expected to cause a Material Adverse Effect.

Section 4.13    Employee and Pension Matters.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other federal or state law or other applicable
law, (ii) each Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS and (iii) the
Loan Parties and each ERISA Affiliate, as applicable, has made all required
contributions to any Plan subject to Section 412 or 430 of the Code or Section
302 or 303 of ERISA or other applicable laws, and no application for a funding
waiver or an extension of any amortization period (pursuant to Section 412 of
the Code, or otherwise) has been made with respect to any Plan.
(b)     Except as could not reasonably be expected to have Material Adverse
Effect, (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); and
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of


63





--------------------------------------------------------------------------------





notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA with respect to a Multi-employer Plan.
(c)    Provided the proceeds used to fund the Loan do not constitute plan
assets, the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Plans in connection with the Term Loans.

Section 4.14    Solvency. The Loan Parties, on a consolidated basis, are Solvent
(as determined after taking into account this Agreement and any borrowings, as
applicable, made on the Closing Date or the Delayed Draw Funding Date).

Section 4.15    Material Agreements. Schedule 4.15 sets forth an accurate and
complete list of all Material Agreements of such Loan Party and its Subsidiaries
as of the Closing Date, all of which are valid, binding, subsisting and in full
force and effect. Except as set forth on Schedule 4.15, (a) none of the Loan
Parties, any of their Subsidiaries or any counterparty is in default of the
performance or observance of any of the material obligations, covenants or
conditions contained in any Material Agreement, (b) to the knowledge of such
Loan Party, no event or circumstance exists that would prevent the counterparty
to any Material Agreement from performing any of its material obligations,
covenants or conditions contained in any Material Agreement to which it is a
party and (c) such Loan Party has not received or provided any notice of
intention to terminate any Material Agreement in whole or in part.

Section 4.16    Ownership and Investment.
(a)    Loan Parties. The outstanding Equity Interests of such Loan Party have
been duly authorized and validly issued and, to the extent applicable, are fully
paid and non-assessable. Schedule 4.16(a) correctly sets forth the jurisdiction
of organization of such Loan Party and the ownership interests of the issued and
outstanding Equity Interests of such Loan Party as of the Closing Date. Except
as set forth on Schedule 4.16(a), as of the Closing Date there is no existing
option, warrant, call, right, commitment or other agreement to which such Loan
Party is a party requiring, and there is no membership interest or other Equity
Interests of such Loan Party outstanding which upon conversion or exchange would
require, the issuance by such Loan Party of any additional membership interests
or other Equity Interests of such Loan Party or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of such Loan Party.
(b)    Subsidiaries. Schedule 4.16(b) correctly sets forth the jurisdiction of
organization of such Loan Party’s direct Subsidiaries and the ownership
interests of the issued and outstanding Equity Interests of such Subsidiaries as
of the Closing Date.


64





--------------------------------------------------------------------------------





(c)    Specified Assets. One or more of the Loan Parties owns all right, title
and interest in the Specified Assets (other than (i) the assets comprising the
Virttu Biologics business, which are owned by Virttu Biologics Limited, a
wholly-owned Foreign Subsidiary of the Loan Parties and (ii) certain assets
comprising the Levena Biopharma business, which are owned directly or indirectly
by Levena (Suzhou) Biopharma Co. Ltd, a wholly-owned Foreign Subsidiary of the
Loan Parties), subject to Liens expressly permitted by Agreement.

Section 4.17    Intellectual Property.
(a)    Schedule of Loan Party Intellectual Property. Schedule 4.17(a) sets forth
a complete and accurate list, as of the Closing Date, of all (i) Loan Party
Intellectual Property consisting of Patents, Copyrights and Trademarks owned by
any Loan Party and (ii) any material Copyrights licensed exclusively to any Loan
Party, in each case, that is issued, registered or subject to a pending
application, including, in each case, the owner, applicable registration or
application number and jurisdiction. All Material Loan Party Intellectual
Property that is registered is subsisting and, to the knowledge of each Loan
Party, valid and enforceable, and there is no pending or, to such Loan Party’s
knowledge, threatened Dispute challenging in writing the ownership, validity or
enforceability of such Material Loan Party Intellectual Property.
(b)    Title to Loan Party Intellectual Property. Except as otherwise set forth
in Schedule 4.17(a), the Loan Parties or one or more of their Subsidiaries are
the exclusive owners of all right, title and interest in and to the Material
Loan Party Intellectual Property, free and clear of any Liens except for Liens
not prohibited by Section 6.2.
(c)    Non-Infringement. Except as has not resulted in and would not reasonably
be expected to result in a Material Adverse Effect, the conduct of the
businesses of the Borrower and its Subsidiaries have not within the past three
(3) years infringed, misappropriated or otherwise violated any Intellectual
Property rights of any other Person. To the knowledge of such Loan Party, no
Person is infringing, misappropriating or otherwise violating any Material Loan
Party Intellectual Property in a manner that has resulted in, or is reasonably
expected to result in, a Material Adverse Effect.
(d)    IP Sufficiency. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower and its Subsidiaries own or have a valid
and enforceable license or other right to use all material Intellectual Property
used in or necessary for the conduct of their respective businesses as conducted
as of the date hereof.
(e)    Employee IP Assignments. All current and former employees and contractors
of the Borrower and each of its Subsidiaries that are involved in the
development of material Intellectual Property on behalf of the Borrower or its
Subsidiaries have executed written


65





--------------------------------------------------------------------------------





confidentiality and invention assignment agreements pursuant to which such
employee or contractor, to the extent permitted by applicable law, presently
assigns and agrees to assign to the Borrower or its Subsidiaries all right,
title and interest in and to such material Intellectual Property, and agrees to
keep confidential information and trade secrets of the Borrower and its
Subsidiaries confidential.

Section 4.18    Real Property. Schedule 4.18 correctly sets forth all real
property that is owned or leased by the Loan Parties as of the Closing Date,
indicating in each case whether the respective property is owned or leased, the
identity of the owner or landlord thereof and lessee or sublessee thereof (if
applicable) and the address of the respective property.

Section 4.19     Existing Debt. Schedule 4.19 correctly sets forth, as of the
Closing Date (i) all Indebtedness for borrowed money of each Loan Party and its
Subsidiaries, including any commitment for the extension of such Indebtedness to
such Loan Party or the Guarantee by such Loan Party or any of its Subsidiaries
of any such Indebtedness of any other Person, and (ii) the aggregate principal
or face amount outstanding or that may become outstanding under each such
arrangement, excluding in the case of each of clause (i) and (ii) this Agreement
and the Loans.

Section 4.20    Regulatory Approvals and Related Submissions and Materials.
(a)    Schedule 4.20(a) correctly sets forth all of the material Regulatory
Approvals relating to the Products of any Loan Party as of the Closing Date.
(b)    There has been no statement in the written or oral communications
received by such Loan Party , or to the knowledge of such Loan Party, by any
manufacturer or distributor of any Product or any licensee of any Loan Party
under any License Agreement, from any Regulatory Authority in their respective
jurisdictions that would indicate that the Regulatory Authority (i) was not
likely to approve any Loan Party’s applications made to any Regulatory Authority
with respect to any of the Products or any Material Agreement or (ii) is likely
to revise or revoke any current approval granted by any Regulatory Authority
with respect to any of the Products or any Material Agreement in connection with
a Product.
(c)    Each Loan Party is compliant in all material respects with all Regulatory
Approvals and all statutory and regulatory obligations applicable under its
currently held marketing authorizations and requirements with respect to each
Product wherever such Product is now being licensed, sold, investigated in
clinical studies or in preclinical studies.


66





--------------------------------------------------------------------------------






Section 4.21    Title to Property. Each Loan Party and its Subsidiaries has good
and marketable title to (or, in the case of leased real property, valid
leasehold interests in) all of its real and personal property, whether tangible
or intangible, material to the Loan Parties and their Subsidiaries business,
taken as a whole, except for Liens not prohibited by Section 6.2.

Section 4.22    Insurance. All policies of insurance maintained by or on behalf
of such Loan Party are in full force and effect and are of a nature and provide
such coverage as is customarily carried by businesses of the size and character
of such Loan Party. Schedule 4.21 correctly sets forth a description of all
policies of insurance maintained by the Loan Parties in the United States as of
the Closing Date.

Section 4.23    Labor Matters. As of the Closing Date, there are no collective
bargaining agreements covering employees of such Loan Party or any of its
Subsidiaries.

Section 4.24    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, no Loan Party nor any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received any
Environmental Claim, or has knowledge that any is threatened, (iv) has entered
into any agreement in which such Loan Party or any Subsidiary has assumed or
undertaken responsibility or obligations of any other person with respect to any
Environmental Liability or (v) has knowledge of any basis for any other
Environmental Liability.

Section 4.25    Anti-Terrorism Laws.
(a)    None of the Loan Parties or any of their Subsidiaries or, to the
knowledge of such Loan Party, any Affiliates of such Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the Anti-Terrorism Laws.
(b)    (i) None of the Loan Parties or their Subsidiaries nor (ii) to the
knowledge of such Loan Party, any Affiliates of such Loan Party or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Sanctioned Person.
(c)    (i) None of the Loan Parties or any of their Subsidiaries nor (ii) to the
knowledge of such Loan Party, any of their agents acting in any capacity in
connection with the Loans or other transactions hereunder (A) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Sanctioned


67





--------------------------------------------------------------------------------





Person or in any Sanctioned Country, or (B) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to any Sanctions.

Section 4.26    Completeness of Disclosure. No document, certificate or other
written information, including, information contained in the presentations made
to the Lenders, furnished to the Lenders by or on behalf of the Loan Parties and
their Subsidiaries for use in connection with the transactions contemplated by
this Agreement, but excluding any financial projections that may be included
therein or that have been furnished to the Lenders, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Loan Parties to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results. There are no facts known to any Loan Party that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect and that have not been disclosed in writing to the Lenders for
use in connection with the transactions contemplated by this Agreement or
otherwise disclosed in filings with the U.S. Securities and Exchange Commission
prior to the date hereof.

Section 4.27    No Default. No Event of Default or Default has occurred or is
continuing.

Section 4.28    Broker Fees. No Loan Party has engaged or dealt with any broker
or arranger, other than Morgan Stanley & Co. LLC, in connection with this
Agreement and the Loans, and there are no brokerage commissions or fees payable
in connection with the Loans to be provided to the Borrower under this Agreement
to any Person other than Morgan Stanley & Co. LLC and pursuant to the Fee
Letters.

ARTICLE V    
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that until the Commitments have terminated,
the Obligations have been indefeasibly paid in full in cash, including the
Prepayment Premium, if applicable, but excluding contingent indemnification
obligations (other than those with respect to which the Agent or any Lender has
then given notice to the Borrower) and this Agreement has terminated in
accordance with Section 10.5, each Loan Party shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Article V:


68





--------------------------------------------------------------------------------






Section 5.1    Financial Statements and Other Reports. The Loan Parties shall
deliver to the Agent:
(a)    Quarterly Financial Statements. Within 45 days after the end of each
Fiscal Quarter (other than the fourth Fiscal Quarter) of each Fiscal Year (or if
later, the end of any extension period granted to the Borrower pursuant to any
extension in connection with its Quarterly Report on Form 10-Q for such Fiscal
Quarter made in compliance with Rule 12b-25 of the Exchange Act, which such
extension shall not in the aggregate exceed five (5) days):
(i)    consolidated balance sheets of the Borrower and its Subsidiaries
(including the Scilex Subsidiary) as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries (including the Scilex Subsidiary) for the
portion of the Borrower’s Fiscal Year then elapsed; and
(ii)    consolidated balance sheets of the Scilex Subsidiary as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Scilex Subsidiary for the portion of
the Borrower’s Fiscal Year then elapsed;
in the case of each of clauses (i) and (ii), setting forth in comparative form
the corresponding figures for the corresponding Fiscal Quarter and period in the
previous Fiscal Year, together with a Financial Officer Certification with
respect thereto.


(b)    Annual Audited Financial Statements. Within 90 days after the end of each
Fiscal Year (or if later, the end of any extension period granted to the
Borrower pursuant to any extension in connection with its Annual Report on Form
10-K for such Fiscal Year made in compliance with Rule 12b-25 of the Exchange
Act, which such extension shall not in the aggregate exceed fifteen (15) days):
(i)     (x) the audited consolidated balance sheets of the Borrower and its
Subsidiaries (including the Scilex Subsidiary) as at the end of such Fiscal Year
and the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries (including the Scilex Subsidiary) for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, together with a Financial
Officer Certification and (y) with respect to such consolidated financial
statements a report thereon of Deloitte & Touche LLP or other independent
registered public accounting firm of recognized international standing selected
by the Borrower, which report shall be unqualified, and shall state that such
consolidated financial statements fairly present the consolidated financial
position of the Borrower and its Subsidiaries (including the Scilex Subsidiary)
as at the dates indicated


69





--------------------------------------------------------------------------------





and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards, together with a written statement by such independent registered
public accounting firm stating that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such Compliance
Certificate are not stated in accordance with the terms hereof; provided,
however, that any such report shall not be considered qualified due to the
inclusion of an emphasis of matter paragraph in the audit opinion based on
recurring losses from operations and working capital deficiencies similar in
type disclosed in the Borrower’s audited financial statements for the 2017
Fiscal Year and if the Borrower delivers to the Agent within three Business Days
after the delivery of the applicable financial statements a Solvency Certificate
attesting to the solvency as of such date of the Borrower; and
(ii)    (x) the audited consolidated balance sheets of the Scilex Subsidiary as
at the end of such Fiscal Year and the related consolidated statements of
income, stockholders’ equity and cash flows of the Scilex Subsidiary for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, together with a Financial Officer
Certification and (y) with respect to such consolidated financial statements a
report thereon of Deloitte & Touche LLP or other independent registered public
accounting firm of recognized international standing selected by the Borrower,
which report shall be unqualified, and shall state that such consolidated
financial statements fairly present the consolidated financial position of the
Scilex Subsidiary as at the dates indicated and the results of their operations
and their cash flows for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.
(c)    Liquidity Information. Within five (5) Business Days after receipt of a
written request from any Lender or the Agent, the Borrower shall provide to such
Lender or the Agent copies of bank statements and balance, together with any
information reasonably requested by such Lender or the Agent evidencing the
Borrower’s maintenance of the Minimum Liquidity Amount.
(d)    Compliance Certificate. Together with each delivery of financial
information (and in any event no later than the delivery date required thereby)
pursuant to


70





--------------------------------------------------------------------------------





Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate, attaching such required financial information required pursuant to
Sections 5.1(a) or 5.1(b) (as applicable).
(e)    Financial Covenant. Together with each delivery of financial information
pursuant to Sections 5.1(a) or 5.1(b) (as applicable), the Borrower shall
deliver to the Agent a compliance certificate substantially in the form of
Exhibit I, executed by the chief financial officer, principal financial officer
or principal accounting officer of the Borrower, and such other evidence
reasonably requested by any Lender, confirming the Borrower’s compliance with
the covenant set forth in Section 6.15.
(f)    Annual Budget. As soon as available, and in any event within sixty (60)
days after the end of each Fiscal Year, a detailed consolidated budget for the
following Fiscal Year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries (including the Scilex Subsidiary) as of the end of
the following Fiscal Year and the related consolidated statements of projected
cash flow and projected income and a summary of the material underlying
assumptions applicable thereto, and during the course of such Fiscal Year any
updates thereto prepared by the Borrower or any of its Subsidiaries if, and to
the extent, delivered to the Borrower’s board of directors). Such budget shall
in each case be accompanied by a certificate of an Authorized Officer stating
that such budget has been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such budget, it being understood that actual results may vary
from such budget and that such variations may be material.
(g)    Notice of Default, Event of Default or Material Adverse Effect. Promptly
upon (i) the occurrence of any Default or Event of Default or receipt by any
Loan Party or any of its Subsidiaries of notice with respect thereto or (ii) the
occurrence of any event or change that has caused (or would reasonably be
expected to cause), in any case or in the aggregate, a Material Adverse Effect,
a certificate such Loan Party’s Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, event or condition, and what action such Loan Party has
taken, is taking and proposes to take with respect thereto.
(h)    Notice of Adverse Proceeding. Promptly upon any Loan Party obtaining
knowledge of (i) the institution of, or threat in writing of, any Adverse
Proceeding not previously disclosed in writing by such Loan Party to the
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii), would be reasonably expected to have a Material
Adverse Effect, such Loan Party shall provide written notice thereof to the
Agent.


71





--------------------------------------------------------------------------------





(i)    Environmental Notifications. Promptly following receipt or submission
thereof, copies of all environmental reports, filings or notifications submitted
to a Governmental Authority or third party, whether prepared by personnel of any
Loan Party or by independent consultants, Governmental Authorities or any other
Persons, with respect to environmental matters arising out of the operations of
the Borrower or any Subsidiary or at any Facility that would be reasonably
expected to have a Material Adverse Effect or with respect to any Environmental
Claims that would be reasonably expected to have a Material Adverse Effect.
(j)    Information Regarding Collateral. (i) At least 30 days prior to any such
change, written notice of (A) any change in any Loan Party’s name, (B) any
change in the location of any Loan Party’s chief executive office or principal
place of business, (C) any change in any Loan Party’s jurisdiction of
organization or “location” (determined as prescribed in New York UCC Section
9-307) or type of organizational structure, (D) any change in any Loan Party’s
taxpayer identification number or company registration number or similar
identifying designation assigned by any applicable Governmental Authority or (E)
any damage or destruction of any material portion of the Collateral, and (ii)
promptly (and in any case within two Business Days) after the effectiveness
thereof certified organizational documents reflecting any of the changes
described in (i) above. 
(k)    ERISA Event. Promptly upon any Authorized Officer of a Loan Party
obtaining knowledge of the occurrence of any ERISA Event that would reasonably
be likely to cause a Material Adverse Effect, such Loan Party shall provide
written notice specifying the nature thereof, what action such Loan Party or its
ERISA Affiliate has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto.
(l)    Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders and (B) all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by the Borrower with any securities exchange and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries
(including the Collateral) as from time to time may be reasonably requested by
the Agent.
Any material to be delivered pursuant to Sections 5.1(a), (b), (h), (k) or (l)
shall be deemed delivered hereunder upon posting thereof on the EDGAR Website
(or any successor system thereto) maintained by the U.S. Securities and Exchange
Commission.


72





--------------------------------------------------------------------------------






Section 5.2    Existence. Except pursuant to a transaction expressly permitted
under Section 6.7, each Loan Party shall, and shall cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect (i) its
existence and (ii) all rights, franchises, licenses and permits required by any
Governmental Authority necessary to enable each Loan Party and each of its
Subsidiaries to operate their respective businesses as now conducted and as
currently contemplated to be conducted by them and to own or lease their
respective properties other than, in the case of this clause (ii), where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 5.3    Payment of Taxes and Claims. Each Loan Party shall, and shall
cause each of its Subsidiaries to, pay all material Taxes imposed upon it or any
of its properties or assets or in respect of any of its profits, income,
capital, capital gains, payroll businesses or franchises before any penalty or
fine accrues thereon, and all material Taxes or claims (including claims for
labor, services, materials and supplies) for sums that have become due and
payable and that by law have (or in the case of Taxes may) become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
diligently conducted so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.

Section 5.4    Maintenance of Properties. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties necessary in the business of such Loan Party and its Subsidiaries,
and from time to time shall make or cause to be made all appropriate repairs,
renewals and replacements thereof except where the failure in any individual
case or in the aggregate to maintain such properties would not reasonably be
expected to result in a Material Adverse Effect.


73





--------------------------------------------------------------------------------






Section 5.5    Insurance. Each Loan Party (i) shall maintain, or cause to be
maintained, with financially sound and reputable insurers, such insurance as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses and (ii) shall maintain all
insurance required under the terms of any lease to which such Loan Party is a
tenant or lessee the failure of which to maintain would reasonably be expected
to cause a Material Adverse Effect. Within thirty (30) Business Days after the
Closing Date (or such longer period of time agreed to by the Agent), each such
policy of insurance shall (i) name the Agent, on behalf of the Secured Parties,
as an additional insured thereunder as its interests may appear, and (ii) in the
case of each casualty insurance policy (including business interruption, if any)
contain a lender loss payable clause or endorsement naming the Agent, on behalf
of the Secured Parties, as loss payee thereunder and providing for at least
thirty (30) days’ prior written notice to the Agent of any material modification
or cancellation of such policy, and otherwise reasonably satisfactory in form
and substance to the Agent. Notwithstanding the foregoing, in the event any
proceeds of any insurance are received by the Agent or any Lender, except after
the occurrence and during the continuance of an Event of Default, such Person
shall, within one (1) Business Day after receipt thereof, deliver such proceeds
in the form received to the Borrower or the applicable Loan Party to which such
proceeds relate.

Section 5.6    Books and Records; Inspections. Each Loan Party shall, and shall
cause each of its respective Subsidiaries to, keep books and records which
accurately reflect its business affairs in all material respects in accordance
with GAAP and each Loan Party shall, and shall cause each of its respective
Subsidiaries to, permit any authorized representatives designated by the Agent
to visit and inspect any of the properties of the Loan Party and their
Subsidiaries no more than once per year, to inspect, copy and take extracts from
their financial and accounting records, and to discuss their affairs, finances
and accounts with their officers and independent registered public accounting
firm, in person or by telephone call at the request of the Agent or its
authorized representative during normal business hours upon at least ten (10)
Business Days prior written notice; provided that no Loan Party shall be
obligated pursuant to this Section 5.6 to provide any information that it
reasonably considers to be a trade secret or subject to attorney-client
privilege or similar confidential information; provided, further, that following
the occurrence and during the continuation of an Event of Default, the Agent
will be entitled to conduct an unlimited number of such visitations or
inspections, at the Borrower’s expense, at reasonable times and upon reasonable
notice.



Section 5.7    Compliance with Laws.
(a)    Environmental Compliance. Each Loan Party shall comply, and shall cause
each of its Subsidiaries to comply with all Environmental Laws in all material
respects. If the Agent at any time has a reasonable basis to believe that there
is any material violation by a


74





--------------------------------------------------------------------------------





Loan Party of any Environmental Law or the presence or release of any Hazardous
Material which could result in material liability, each Loan Party shall, and
shall cause each Subsidiary to, (i) cause the performance of such environmental
audits and testing, and preparation of such environmental reports, at the
Borrower’s sole cost and expense, as the Agent may from time to time reasonably
request with respect to any parcel of real property subject to a Collateral
Document that is a mortgage, deed of trust or similar instrument, which shall be
conducted by Persons reasonably acceptable to the Agent and shall be in form and
substance reasonably acceptable to the Agent, and (ii) permit the Agent or its
representatives to have access to all such real property for the purpose of
conducting, at the Borrower’s sole cost and expense, such environmental audits
and testing as the Agent shall reasonably deem appropriate.
(b)    General Compliance. Each Loan Party shall comply, and shall cause each of
its Subsidiaries to comply, with the requirements of all applicable laws, rules,
regulations, guidelines binding upon it and orders of any Governmental Authority
the failure of which to comply with would reasonably be expected to cause a
Material Adverse Effect. Within 60 days after the Closing Date, each Loan Party
shall institute (if not already in effect) and thereafter maintain in effect and
enforce policies and procedures reasonably designed to promote compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Terrorism Laws and Sanctions.

Section 5.8    Additional Guarantors. In the event that any Person becomes a
Domestic Subsidiary of the Borrower or any other Loan Party (other than the
Scilex Subsidiary), the Borrower or such Loan Party shall within thirty (30)
days after such Person becomes such a Domestic Subsidiary (or such later date as
agreed to by the Agent):
(a)    (i) cause such Subsidiary to become an Additional Guarantor by executing
and delivering to the Agent a Joinder Agreement and, where applicable, all
Collateral Documents necessary to grant a first priority Lien in favor of the
Agent in all assets owned or held by such Subsidiary of the type constituting
Collateral, in each case in form and substance reasonably satisfactory to the
Agent, (ii) cause itself or any of its other Subsidiaries that holds the Equity
Interests of such Subsidiary to take any additional actions required by the
Collateral Documents or hereunder necessary to grant a perfected first-priority
Lien in such Equity Interests in favor of the Agent, including by, where
applicable, delivering to the Agent originals of the certificates representing
such Equity Interests, together with an original of an undated transfer power
for each such certificates executed in blank by an Authorized Officer (and,
where applicable, a power of attorney authorizing the Agent to transfer such
Equity Interests) and any other instruments required by the Collateral Documents
or hereunder necessary for the perfection of the Lien in such Equity Interests
in favor of the Agent, and (iii) take all such other actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,


75





--------------------------------------------------------------------------------





agreements, opinions and certificates as are reasonably requested by the Agent
to the extent similar to the ones described in Section 3.1 clauses (c) and (j);
and
(b)    send to the Agent written notice setting forth (i) the date on which such
Person became a Subsidiary, and (ii) all of the data regarding such Person that
was required to be set forth in the Disclosure Schedules with respect to the
Loan Parties, and such written notice, upon approval by the Agent, shall be
deemed to supplement the Disclosure Schedules for all purposes under this
Agreement and the other Loan Documents.

Section 5.9    Further Assurances. At any time or from time to time upon the
request of the Agent, each Loan Party shall, at its sole expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as the Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the Collateral in accordance with the requirements
of the Loan Documents. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary (including any provision that would
otherwise apply notwithstanding other provisions or that is the beneficiary of
other overriding language), unless otherwise agreed to by the Borrower, (a) no
more than 65.0% of the voting Equity Interests of any CFC or FSHCO that is, in
each case, owned directly by a Loan Party shall be directly or indirectly
pledged or similarly hypothecated to guarantee or support any obligation of the
Borrower, (b) no Equity Interest of any Subsidiary of a CFC or FSHCO shall be
required to be directly or indirectly pledged or similarly hypothecated to
guarantee or support any obligation of the Borrower (aggregating all
arrangements that result in a direct or indirect pledge of such Equity
Interests), (c) no CFC or FSHCO (or Subsidiary thereof) shall be required to
guarantee or support any obligation of the Borrower, and (d) no security or
similar interest shall be granted in the assets of any CFC or FSHCO (or
Subsidiary thereof), which security or similar interest guarantees or supports
any obligation of the Borrower.

Section 5.10    Employee and Pension Matters. The Loan Parties shall, and shall
cause each of their Subsidiaries to: (i) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable federal or state law; (ii) cause each applicable Pension Plan
intended to be qualified under Section 401 of the Code to be so qualified; (iii)
make all required contributions to any Plan when due; (iv) not engage in a
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan; (v) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, and (vi) ensure that no Plan has an Unfunded
Pension Liability, in each case of (i) through (vi), that would reasonably be
expected to have a Material Adverse Effect.


76





--------------------------------------------------------------------------------






Section 5.11    Other Collateral. Each Loan Party shall cause all of its owned
real, personal and mixed property (including Equity Interests and Intercompany
Indebtedness), other than Excluded Assets (as defined in the Collateral
Agreement), to be subject at all times to a first priority perfected security
interests in favor of the Agent for the benefit of the Secured Parties under the
Collateral Documents to the extent required by the Collateral Agreement, free
and clear of all Liens except for Liens not prohibited by Section 6.2.

Section 5.12    Intellectual Property.
(a)    Subject to each Loan Party’s reasonable business judgment, each Loan
Party shall maintain each registration and diligently prosecute each application
of any of its Material Loan Party Intellectual Property.
(b)    Subject to each Loan Party’s reasonable business judgment, each Loan
Party shall defend all of its Material Loan Party Intellectual Property and
Exclusively Licensed Material IP against infringement, misappropriation or other
violation by any other Persons, and against any claims of invalidity or
unenforceability, in each case where the failure to do so would reasonably be
expected to have a Material Adverse Effect or otherwise result in the invalidity
or unenforceability of any Material Loan Party Intellectual Property or
Exclusively Licensed Material IP.
(c)    Subject to each Loan Party’s reasonable business judgment, the Borrower
and each of its Subsidiaries shall protect the secrecy, confidentiality and
value of its Material Loan Party Intellectual Property consisting of know-how,
confidential or proprietary information or trade secrets.
(d)    The Borrower and each of its Subsidiaries shall, to the extent permitted
by applicable law, require all of their employees and consultants who are
involved in the development of material Intellectual Property on behalf of the
Borrower or its Subsidiaries to enter into written confidentiality and invention
assignment agreements pursuant to which such employee or consultant presently
assigns and agrees to assign to the Borrower or its Subsidiaries all right,
title and interest in and to such material Intellectual Property.

Section 5.13    Debt Service Reserve Account.
(a)    Subject to clauses (b) and (c) below, the Borrower shall fund and
maintain at all such times cash denominated in U.S. dollars in a debt service
reserve account (the “Debt Service Reserve Account”), in an amount equal to at
least the amount required to pay interest on the Loans for a period of twelve
(12) months (the “Debt Service Reserve Amount”).
(b)    The Debt Service Reserve Amount shall initially be equal to $9,592,380.00
as of the Closing Date, and after the Closing Date shall be recalculated on the
first day of each Fiscal Quarter based on the LIBOR Rate for the Interest Period
commencing on such date (assuming for purposes of such calculation that such
rate shall remain in effect during the twelve (12) month period beginning on
such date). Within 30 days after each such recalculation date and notice thereof
from Agent to the Borrower, the Borrower shall deposit or cause to be deposited
into the Debt Service Reserve Account such amounts in U.S. dollars as may be
necessary to cause the balance of the Debt Service Reserve Amount to be at least
equal to the Debt Service Reserve Amount.
(c)    The Borrower shall cause the Debt Service Reserve Account to become
subject to a “blocked” account control agreement between the Borrower, the Agent
and the applicable depositary bank in favor of the Agent in form and substance
satisfactory to the Agent within the time period set forth in Schedule 5.17
hereto and thereafter to remain subject to such control agreement at all times.
Agent agrees not to exercise any rights under such control agreement unless an
Event of Default has occurred and is continuing.

Section 5.14    Collateral Access Agreements. Each Loan Party that is a party to
the leases located at (i) 9380 Judicial Drive, San Diego, CA, (ii) 8395 Camino
Santa Fe, San Diego, CA and (iii) 4955 Directors Place, San Diego, CA 92121 (or
any replacement or other facility which holds assets now or in the future held
or of the type held at any of such facilities) shall use its commercially
reasonable efforts to deliver to the Agent a collateral access agreement and
acknowledgment and waiver of liens from the applicable lessor or similar party
with respect to such location, in form and substance reasonably satisfactory to
the Agent.
Section 5.15    Further Assurances. Each Loan Party shall execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents and recordings of Liens in stock registries),
that may be required under any applicable law, or that the Agent may reasonably
request, to establish and maintain the valid and perfected first priority
security interest in the Collateral to be granted to the Agent, for the benefit
of the Secured Parties, under the Collateral Documents, all at the expense of
Borrower, and provide to the Agent, from time to time upon reasonable request,
evidence reasonably satisfactory to the Agent as to the perfection and priority
of the Liens created or intended to be created by the Collateral Documents.

Section 5.16    Right of First Refusal. In the event the Borrower or any other
Loan Party intends, at any time while any Loans or Commitments remain
outstanding, to obtain Indebtedness for borrowed money from one or more
third-party financing sources in respect of which the Borrower will be an
obligor, the Borrower shall comply with the ROFR Provisions with respect to such
Indebtedness.

Section 5.17    Post-Closing Obligations. The Loan Parties shall, or shall cause
their applicable Subsidiaries to, take each action set forth on Schedule 5.17
within the time period set forth therein for the taking of such action (or such
longer time period as the Agent may agree in its sole discretion) (it being
understood and agreed that all representations, warranties and covenants set
forth in the Loan Documents with respect to the taking of any such action are
qualified by the non-completion of such action until such time as such action is
completed or required to be completed in accordance with this Section 5.17).



ARTICLE VI    
NEGATIVE COVENANTS
Each Loan Party covenants and agrees, until the Commitments have terminated, the
Obligations have been indefeasibly paid in full in cash, including the
Prepayment Premium, if applicable, but excluding contingent indemnification
obligations (other than those with respect to which the Agent or any Lender has
then given notice to the Borrower) and this Agreement has terminated in
accordance with Section 10.5, each Loan Party shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Article VI:

Section 6.1    Indebtedness. Each Loan Party shall not, and shall not permit any
of its Subsidiaries to directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
(a)    the Obligations;
(b)    Intercompany Indebtedness, provided that (i) any such Indebtedness owing
by a Loan Party to a Person that is not a Loan Party shall be subordinated in
right of payment to the Obligations and (ii) the aggregate principal amount of
Indebtedness owing by Subsidiaries that are not Loan Parties to Loan Parties
shall not exceed, together with the amount of Investment pursuant to Section
6.6(d)(i), the Non-Loan Party Cap;
(c)    Indebtedness in respect of cash management obligations, including netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs, other similar arrangements and otherwise in connection
with deposit accounts, and any guarantee obligations of any Loan Party and its
Subsidiaries in connection therewith, in each case entered into in the Ordinary
Course in an Arm’s-Length Transaction;
(d)    Indebtedness pursuant to Hedging Agreements not prohibited by Section
6.14;
(e)    Capitalized Lease Obligations and purchase money Indebtedness in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
(f)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $375,000,000 at any time outstanding so long as (i) at the time of
incurrence of such Indebtedness, no Default or Event of Default has occurred and
is continuing, (ii) there are no obligors in respect of such Indebtedness other
than the Loan Parties, (iii) neither the scheduled maturity date nor the
weighted average life to maturity of such Indebtedness is earlier than 90 days
after the Scheduled Maturity Date, (iv) such Indebtedness shall be subordinated
in right of payment to the Obligations pursuant to a subordination agreement in
form and substance acceptable to the Agent (provided that such subordination
agreement shall permit the Loan Parties to make regularly scheduled interest
payments in respect of such Indebtedness so long as no Default or Event of
Default has occurred and is continuing), (v) the all-in-yield as determined by
the Agent in its sole discretion applicable to such Indebtedness (whether in the
form of interest, margin, original issue discount, upfront fees or otherwise)
shall not exceed 15% per annum and (vi) the aggregate amount of interest and
amortization payable in cash by the Borrower and its Subsidiaries pursuant to
all Indebtedness incurred under this clause (f) on a pro forma basis shall not
exceed $25,000,000 per annum;
(g)    unsecured promissory notes convertible into common shares of the Borrower
in an aggregate principal amount not to exceed $38,000,000 at any time
outstanding (the “Convertible Notes”);
(h)    Indebtedness of any Person that becomes a Subsidiary of any Loan Party
after the date hereof pursuant to a Permitted Acquisition; provided that (i)
such Indebtedness exists at the time such Person becomes a Subsidiary and was
not incurred in contemplation of or in connection with such Person becoming a
Subsidiary, and (ii) no other Loan Party or Subsidiary guarantees such
Indebtedness and such Indebtedness is not otherwise recourse to any other Loan
Party or Subsidiary, and (iii) the principal amount of Indebtedness permitted by
this Section 6.1(h) shall not exceed in the aggregate $15,000,000 at any time
outstanding;
(i)    (x) the Guarantee by any Loan Party of the Indebtedness or other
obligations of any other Loan Party, to the extent such guarantor could have
otherwise incurred such Indebtedness or other obligations directly as the
primary obligor in accordance with this Agreement, and (y) the Guarantee by any
Subsidiary that is not a Loan Party of the Indebtedness or other obligations of
any other Subsidiary that is not a Loan Party;
(j)    the incurrence by the Loan Parties of Indebtedness under an unsecured
revolving credit facility in the aggregate principal amount outstanding at any
one time not to exceed $25,000,000 on terms that have been consented to in
writing by the Required Lenders;
(k)    Indebtedness constituting reimbursement obligations with respect to
letters of credit, bank guarantees or performance bonds issued in the Ordinary
Course in respect of workers’ compensation claims, health, disability or other
benefits to employees or former employees or their families or property,
casualty or liability insurance or self-insurance or in connection with the
maintenance of, or pursuant to the requirements of, environmental permits or
licenses from Governmental Authorities;
(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course;
(m)    Indebtedness of the Borrower consisting of (x) the financing of insurance
premiums or (y) take-or-pay obligations contained in supply arrangements, in
each case, in the Ordinary Course;
(n)    Indebtedness of the Borrower or its Subsidiaries consisting of
obligations to make upfront payments, milestone payments, license payments and
similar payments pursuant to any license agreement in an aggregate amount not to
exceed $100,000,000 at any time; provided that the amount of such Indebtedness
incurred in connection with any single transaction or series of related
transactions shall not exceed $50,000,000;
(o)    Indebtedness of the Borrower pursuant to the Scilex Letter of Credit and
the Scilex Indenture;
(p)    Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding; provided
that no Loan Party shall be an obligor with respect to any such Indebtedness;
and
(q)    other Indebtedness of the Loan Parties and its Subsidiaries outstanding
on the Closing Date and set forth on Schedule 6.1, and any refinancing, renewal
or extension thereof provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, renewal or replacement, except
by the amount of any accrued but unpaid interest with respect to such
Indebtedness at the time of such refinancing, renewal or replacement and any
expenses reasonably incurred in connection with such refinancing, renewal or
replacement, (ii) any refinancing, renewal or replacement of any subordinated
Indebtedness shall be (A) on subordination terms at least as favorable to the
Lenders and (B) no more restrictive on the applicable Loan Party and its
Subsidiaries than the subordinated Indebtedness being refinanced, renewed or
extended, and (iii) the final maturity date and weighted average life to
maturity of such refinancing, renewal or replacement shall not be prior to or
shorter than that applicable to the Indebtedness refinanced thereby.
Notwithstanding the foregoing, in no event shall any Affiliate of any Loan Party
(other than another Loan Party or wholly-owned Subsidiary thereof providing
Indebtedness permitted pursuant to Section 6.1(b)) be permitted to be a lender
to, or otherwise provide any Indebtedness to, any Loan Party or any of its
Subsidiaries or directly, indirectly or beneficially hold any such Indebtedness.

Section 6.2    Liens. Each Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any such Loan Party or any of its Subsidiaries, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any filing, recording, registration or other similar notice of any Lien
with respect to any such property, asset, income or profits under any statute,
except:
(a)    Liens in favor of the Agent for the benefit of the Secured Parties
granted pursuant to any Loan Document;
(b)    Liens for Taxes, assessments or other governmental charges (i) not yet
overdue or subject to penalties for nonpayment and in respect of which no
enforcement proceedings have commenced or (ii) that are being contested in good
faith by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
(c)    (i) statutory Liens of landlords, banks (including rights of set off),
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law, in each case incurred in the Ordinary Course for sums (1)
not yet overdue for a period of more than 60 days and in respect of which no
enforcement proceedings have commenced or (2) being contested in good faith by
appropriate proceedings, so long as reserves or other appropriate provisions, if
any, required by GAAP shall have been made for any such contested amounts and
(ii) customary encumbrances on deposit accounts of the Loan Parties or any of
their Subsidiaries in favor of depositary banks in connection with cash
management services in the Ordinary Course and not securing Indebtedness;
(d)    Liens incurred in each case in the Ordinary Course in an Arm’s-Length
Transaction in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness) or deposits as security for contested taxes or import
duties or for the payment of rent, so long as such is incurred in the Ordinary
Course, so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;
(e)    survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(f)    any (i) interest or title of a lessor or sublessor under any lease of
real estate, (ii) restriction or encumbrance that the interest or title of such
lessor or sublessor may be subject to, or (iii) subordination of the interest of
the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (ii), so long as the holder of such
restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;
(g)    Liens in favor of lessors or sublessors securing operating leases and
Liens in connection with the licensing and sublicensing of assets other than
Intellectual Property, in each case, in the Ordinary Course and Liens permitted
by Section 6.7(e);
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements or, for property located in foreign jurisdictions, the preparation
and/or filing of functionally similar documents, relating solely to operating
leases of personal property entered into in the Ordinary Course in an
Arm’s-Length Transaction;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    Liens securing Indebtedness permitted pursuant to Section 6.1(e);
provided that such Liens are created within 365 days after the acquisition of
the property subject to such Liens and such Liens do not at any time encumber
property other than the property financed by such Indebtedness;
(l)     any Lien securing Indebtedness permitted pursuant to Section 6.1(h)
existing on any property or asset prior to the acquisition thereof by a Loan
Party or any Subsidiary thereof or existing on any property or assets of a
Person that becomes a Subsidiary of any Loan Party pursuant to a Permitted
Acquisition; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition, (ii) such Lien does not apply to any other
property or assets of the Loan Parties or any of the Subsidiaries and (iii) such
Lien secures only those obligations which it secured immediately prior to the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be;
(m)    Liens existing on the Closing Date and set forth on Schedule 6.2 and any
renewals, extensions and replacements thereof; provided that any renewal,
extension or replacement of such Liens shall secure only those obligations
secured by such Liens on the date hereof;
(n)    Liens in favor of the Loan Parties;
(o)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance in the Ordinary Course;
(p)    leases or subleases of real property granted to others in the Ordinary
Course which do not materially interfere with the ordinary conduct of the
business of the Loan Parties and their Subsidiaries, as a whole, do not
materially detract from the value of the property subject thereto and do not
secure any Indebtedness;
(q)    Liens securing judgments not constituting an Event of Default under
Section 7.1(j);
(r)     Liens consisting of customary encumbrances on the Equity Interests in a
Person which is not a Subsidiary of any Loan Party arising under any joint
venture or similar agreement to the extent not prohibited under Section 6.3 or
Section 6.5, including customary rights of first refusal, “tag-along” and
“drag-along” rights, transfer restrictions and put and call arrangements with
respect to the Equity Interests of any such Person;
(s)    Liens on motor vehicles of any of the Loan Parties or any of their
Subsidiaries granted in the Ordinary Course;
(t)    Liens on assets of Subsidiaries that are not Loan Parties securing
Indebtedness incurred pursuant to Section 6.1(p); and
(u)    Liens not otherwise permitted under this Agreement and not securing
Indebtedness in an aggregate amount not to exceed $500,000 at any time
outstanding.

Section 6.3    No Negative Pledges. Except with respect to restrictions (a) in
any agreement relating to a Joint Venture in which the Borrower and its
Subsidiaries collectively own 10% or less of the outstanding Equity Interests on
a fully-diluted basis that prohibit the holders of Equity Interests in such
Joint Venture from granting a security interest in such Equity Interests or (b)
by reason of customary provisions restricting assignments, subletting or other
transfers contained in (i) leases, licenses and other agreements not in respect
of Indebtedness entered into in the Ordinary Course in an Arm’s-Length
Transaction, (ii) agreements evidencing other Indebtedness permitted by Section
6.1(e), and (iii) agreements related to Asset Sales permitted under Section 6.7
(provided that, in the case of each of clauses (i), (ii) and (iii), such
restrictions are limited to the property or assets subject to such lease,
license, Asset Sale or similar arrangement and, in the case of an Asset Sale or
similar arrangement, solely apply pending the consummation such Asset Sale),
each Loan Party shall not, and shall not permit any of its Subsidiaries to,
enter into any agreement after the Closing Date prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

Section 6.4    Restricted Payments; Certain Payments of Indebtedness. Each Loan
Party shall not, and shall not permit any of its Subsidiaries through any manner
or means or through any other Person to, directly or indirectly:
(a)    declare or pay any dividends, purchase, redeem, retire, defease or
otherwise acquire for value any of its Equity Interests, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, obligations, Equity Interests, other
Securities or other property to its stockholders, partners or members (or the
equivalent Persons thereof), or purchase, redeem, retire, defease or otherwise
acquire for value any Equity Interests in such Loan Party, based on their
ownership interest in such Subsidiary, except (i) payments in the form of Equity
Interests (other than Disqualified Equity Interests) of the Borrower, (ii)
Subsidiaries of the Borrower may declare and pay dividends ratably with respect
to their Equity Interests ratably to their equityholders, (iii) in connection
with the conversion of Securities of the Borrower into Equity Interests (other
than Disqualified Equity Interests) and the payment in cash in lieu of
fractional shares in connection therewith, (iv) so long as no Default or Event
of Default has occurred and is continuing, payments made from the Net Cash
Proceeds of the issuance of Equity Interests (other than Disqualified Equity
Interests) by the Borrower within 180 days of such issuance; (v) payments by the
Borrower to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or warrants or upon the conversion or
exchange of its Equity Interests; provided such payments are not made for the
purpose of evading the restrictions of this Section 6.4; (vi) payments to
satisfy dissenters’ rights pursuant to or in connection with a merger,
amalgamation, consolidation or transfer of assets not otherwise prohibited by
this Agreement; (vii) payments to redeem or retire any warrants held by any
Lender or Affiliate thereof, (viii) payments pursuant to stock compensation or
similar plans in the Ordinary Course, or to repurchase, redeem or otherwise
acquire Equity Interests of a Loan Party or its Subsidiaries held by any former
employees, officers, directors or consultants, not to exceed $1,000,000 in any
Fiscal Year, with unused amounts in any Fiscal Year being carried over to the
next succeeding Fiscal Year (subject to a maximum of $2,500,000 of such payments
in any Fiscal Year), (ix) regularly scheduled interest payments with respect to
the Convertible Notes, and (x) Tax Distributions; or
(b)    make any voluntary prepayment or other distribution (whether in cash,
securities or other property) of or in respect of principal or interest on, or
redeem, repurchase, retire or otherwise acquire, any Indebtedness for borrowed
money, except (i) payments to the Agent or the Lenders in respect of the
Obligations, (ii) regular scheduled payments of interest and principal as and
when due (to the extent not prohibited by applicable subordination provisions in
favor of the Agent), and (iii) the conversion of any Indebtedness into common
Equity Interests.

Section 6.5    Restrictions on Subsidiary Distributions. Except as provided
herein and in the other Loan Documents, each Loan Party shall not, and shall not
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of such Loan Party to (v) pay dividends or make any
other distributions on any of such Subsidiary’s Equity Interests owned by such
Loan Party, (w) repay or prepay any Intercompany Indebtedness owed to a Loan
Party (other than in accordance with any subordination agreement applicable
thereto), (x) make loans or advances to any Loan Party, (y) transfer, lease or
license any of its property or assets to any Loan Party other than restrictions
by reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the Ordinary Course in an Arm’s-Length Transaction or
(z) in the case of a Domestic Subsidiary, guarantee the Obligations and grant a
first-priority security interest in substantially all of its assets of the type
constituting Collateral.

Section 6.6    Investments. Each Loan Party shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, make or own any Investment in
any Person, including any Joint Venture, except:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in or to any Loan Party by any other Loan Party;
(c)    Investments by any Subsidiary of the Borrower that is not a Loan Party in
or to another Subsidiary of the Borrower that is not a Loan Party;
(d)    (i) Investments by any Loan Party in any Subsidiary or Joint Venture of
the Borrower that is not a Loan Party (other than the Scilex Subsidiary) in an
aggregate amount, together with the principal amount of any Intercompany
Indebtedness incurred by any Subsidiary that is not a Loan Party pursuant to
Section 6.1(b)(ii) and any amounts described in the proviso to Section 6.6(h),
not to exceed the Non-Loan Party Cap, (ii) Investments by any Loan Party in the
Scilex Subsidiary in an aggregate amount not to exceed $25,000,000 at any time
outstanding and (iii) the Scilex Subordinated Loan;
(e)    Investments in the Ordinary Course not otherwise prohibited by the terms
of this Agreement and not in an aggregate amount at any time in excess of
$5,000,000;
(f)    [reserved];
(g)    Equity Interests in third parties received as consideration for
dispositions permitted by Section 6.7(f) or as performance incentives under
agreements not otherwise prohibited by the terms of this Agreement pursuant to
which no cash was paid for all or any portion of such Investment;
(h)    Investments acquired or made in connection with any Permitted
Acquisitions provided, that the aggregate consideration paid by Loan Parties for
the acquisition of the capital stock of Persons that do not become Loan Parties
(or assets that are not acquired by one or more Loan Parties) shall not exceed
an amount equal to (i) the Non-Loan Party Cap less the amount of any Investments
pursuant to Section 6.6(d)(i) plus (ii) an amount equal to 75% of the Net Cash
Proceeds from the issuance of common stock of the Borrower (excluding any such
proceeds applied to make Restricted Payments pursuant to Section 6.4(a)(iv))
that are applied to fund such Investments within 90 days of such issuance;
(i)    Loans and advances in the Ordinary Course to employees, officers,
directors or consultants or the Guarantee of any such loans or advances made by
a third party in an amount not to exceed $250,000 at any time outstanding;
(j)    any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and set forth on Schedule 6.6;
(k)    any Investment acquired by a Loan Party or any of its Subsidiaries (a) in
exchange for any other Investment or accounts receivable held by such Person in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (b) as a result of a foreclosure by such Person with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;
(l)    Investments the payment for which consists of Equity Interests (other
than Disqualified Equity Interests) of the Borrower;
(m)    Hedging Obligations permitted under Section 6.14; and
(n)    Investments in the Ordinary Course consisting of Uniform Commercial Code
Article 3 endorsements for collection or deposit and Uniform Commercial Code
Article 4 customary trade arrangements with customers consistent with past
practices.
Notwithstanding anything in this Agreement to the contrary, (i) the Borrower
shall not, and shall not permit any of its Subsidiaries to (x) directly or
indirectly transfer, by means of contribution, sale, assignment, lease or
sublease, license or other disposition of any kind, any Specified Assets to any
Person other than a Loan Party or (y) permit any Person other than Loan Parties
wholly-owned, directly or indirectly, by the Borrower, to hold any interest in
the Specified Assets, in each case, except (I) pursuant to Asset Sales to
Persons that are not Affiliates of the Borrower permitted pursuant to Section
6.7 so long as the Net Cash Proceeds thereof are applied in accordance with
Section 2.7(b) and (II) the assets comprising the Virttu Biologics business and
the assets comprising the Levena Biopharma business that are owned by
wholly-owned Foreign Subsidiaries of the Loan Parties as of the Closing Date may
continue to be owned by such wholly-owned Subsidiaries, (ii) no Intellectual
Property owned by any Loan Party that is material to the business or operations
of the Borrower and its Subsidiaries shall be contributed as an Investment by
any Loan Party to any Person that is not a Loan Party and (iii) none of the Loan
Parties nor any of their Subsidiaries shall, directly or indirectly, make any
Investment in the Scilex Subsidiary other than in accordance with and pursuant
to Sections 6.6(d)(ii) and (iii) above.

Section 6.7    Fundamental Changes; Disposition of Assets. Each Loan Party shall
not, and shall not permit any of its Subsidiaries to, (i) enter into any merger,
consolidation, amalgamation or division, (ii) liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), (iii) consummate an Asset
Sale or (iv) sell, transfer, license or otherwise dispose of, in one transaction
or a series of related transactions, all or substantially all of the assets of
the Borrower and its Subsidiaries, taken as a whole, in each case, except:
(a)    (i) any Subsidiary of any Loan Party (other than the Borrower) may enter
into any merger, consolidation, amalgamation or division with or into such Loan
Party or any other Subsidiary of such Loan Party, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred, licensed or otherwise disposed of, in one
transaction or a series of transactions, to a Loan Party; provided, however, in
the case of such a merger, consolidation, amalgamation or division involving a
Loan Party and a Subsidiary of the Borrower that is not a Loan Party, such Loan
Party shall be the continuing or surviving Person; provided further that in no
event shall the Borrower be party to any merger, consolidation, amalgamation or
division or be liquidated, wound up or dissolved, and (ii) any Subsidiary that
is not a Loan Party may enter into any merger, consolidation, amalgamation or
division with or into any other Subsidiary that is not a Loan Party, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred, licensed or otherwise
disposed of, in one transaction or a series of transactions, to Subsidiary that
is not a Loan Party;
(b)    (i) any Asset Sale to a Loan Party by another Loan Party or (ii) any
Asset Sale by a Subsidiary that is not a Loan Party to another Subsidiary that
is not a Loan Party;
(c)    Dispositions of delinquent accounts receivable in connection with the
collection or compromise thereof in the Ordinary Course in an Arm’s-Length
Transaction;
(d)    leases or subleases (other than in respect of Intellectual Property)
granted by any Loan Party or any of its Subsidiaries to third parties in respect
of surplus property which is not fundamental to the operation of the business in
the Ordinary Course; provided that such leases and subleases are on arms-length
commercial terms;
(e)    so long as no Default has occurred and is continuing on the date of
grant, (i) non-exclusive licenses and sublicenses in respect of Intellectual
Property in the Ordinary Course and (ii) exclusive licenses and sublicenses in
respect of the Intellectual Property relating to CD38, RTX or carcinoembryonic
antigen so long as (x) the Loan Party or Subsidiary licensing such Intellectual
Property receives aggregate non-refundable upfront consideration of at least
$75,000,000 therefor (of which at least $50,000,000 shall consist of cash), (y)
such license or sublicense is not to an Affiliate of the Borrower and (z) to the
extent a Loan Party is the licensor or sublicensor, such proceeds and any rights
to future payments pursuant to such license or sublicense shall not directly or
indirectly be contributed to or invested in a Person that is not a Loan Party;
(f)    sales or other dispositions of Equity Interests of a Subsidiary of the
Borrower so long as (i) after giving effect to such transaction and any related
transactions, the Borrower or Subsidiary that owned the Equity Interests of such
Subsidiary immediately prior to such transactions continues to hold at least 70%
of the Equity Interests of such Subsidiary measured by voting power and economic
rights and shall continue to hold such Equity Interests on a going forward basis
and (ii) to the extent such Subsidiary was, or was required to be, a Loan Party
immediately prior to such transactions, such Subsidiary continues (x) to be a
Loan Party following such transactions and on a going forward basis, (y) to
guarantee the Obligations pursuant to the Guaranty following such transactions
and on a going forward basis, and (z) to grant a valid first-priority security
interest in its assets to secure the Obligations following such transactions and
on a going forward basis, in each case, to the same extent as would be required
under this Agreement and the other Loan Documents if such Subsidiary were a
wholly-owned Subsidiary of the Borrower;
(g)    sales of Non-Core Assets in any Arm’s-Length Transaction so long as (i)
the consideration for such sale is at least equal to the fair market value of
the assets being sold, with at least 50% of such consideration consisting of
cash, and (ii) the fair market value of all assets sold pursuant to this
paragraph (g) shall not exceed $75,000,000 in the aggregate;
(h)    other Asset Sales so long as (i) the consideration for any such Asset
Sale is at least equal to the fair market value of the assets being sold, with
at least 75% of such consideration consisting of cash, and (ii) the fair market
value of all assets sold, transferred, leased, licensed or otherwise disposed of
pursuant to this paragraph (h) shall not exceed $50,000,000 in the aggregate;
(i)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any wholly-owned Subsidiary of the Borrower may merge
or consolidate with any Person other than another Subsidiary in order to effect
a Permitted Acquisition; provided that (i) in the case of any merger or
consolidation involving a Loan Party, such Loan Party is the continuing or
surviving Person and remains a Loan Party and (ii) after giving effect to such
merger or consolidation, such Subsidiary continues to be a wholly-owned
Subsidiary of the Borrower; and
(j)    any sale, transfer or other disposition of the Equity Interests of the
Scilex Subsidiary.

Section 6.8    Transactions with Affiliates. Each Loan Party shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
such Loan Party other than in an Arm’s-Length Transaction; provided, the
foregoing restriction shall not apply to (i) any transaction between the Loan
Parties, (ii) the payment of reasonable and customary compensation, benefits,
fees and reimbursement of expenses paid to, and indemnity, contribution and
insurance provided on behalf of, officers, directors, employees or consultants
of the Borrower and its Subsidiaries (including the Scilex Subsidiary),
(iii) restricted payments permitted under Section 6.4 and (iv) Intercompany
Indebtedness permitted under Section 6.1 and Investments by Loan Parties in
Subsidiaries of the Borrower pursuant to Section 6.6(d); provided that (A) in
the event any transaction or series of related transactions with any Affiliate
of any Loan Party not described in clauses (i) through (iv) above involves
aggregate consideration in excess of $5,000,000, the terms of such transaction
have been approved by a majority of the members of the board of directors of the
Borrower having no personal stake in such transaction and such majority
determines that such transaction is an Arm’s-Length Transaction, (B) in the
event any such transaction or series of related transactions not described in
clauses (i) through (iv) involves aggregate consideration in excess of
$10,000,000, the Borrower shall have provided the Agent with an opinion from an
Independent Financial Advisor stating that such transaction is fair to the Loan
Parties from a financial point of view. Notwithstanding the foregoing, in no
event shall any Affiliate of any Loan Party (other than another Loan Party or
wholly-owned Subsidiary thereof providing Indebtedness permitted pursuant to
Section 6.1(b)) be permitted to be a lender to, or otherwise provide any
Indebtedness to, any Loan Party or any of its Subsidiaries or directly,
indirectly or beneficially hold any such Indebtedness.

Section 6.9    Conduct of Business. Each Loan Party shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than the
businesses engaged in by the Loan Parties on the Closing Date and similar or
related businesses.

Section 6.10    Fiscal Year. Each Loan Party shall not, and shall not permit any
of its Subsidiaries to, change its Fiscal Year from a Fiscal Year ending
December 31 without prior written consent of the Agent.

Section 6.11    Investment Company Act. Each Loan Party shall not suffer or
permit any event to occur that would cause the Borrower or any other Loan Party
to be an “investment company” within the meaning of the Investment Company Act
of 1940.

Section 6.12    Organizational Documents. No Loan Party shall enter into any
amendment, supplement or other modification of its Organizational Documents or
shall cause or permit any of its Subsidiaries to permit any amendment,
supplement or modification of their respective Organizational Documents, in each
case in any way that would reasonably be expected to materially adversely affect
the interests of the Lenders under this Agreement or the other Loan Documents.

Section 6.13    Anti-Terrorism Laws. None of the Loan Parties, their
Subsidiaries or any of their agents shall:
(a)    conduct any business or engage in any transaction or dealing with any
Sanctioned Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person;
(b)    deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to any Sanctions; or
(c)    engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth any Sanctions, the USA PATRIOT Act or any other
Anti-Terrorism Law.
Each Loan Party shall and shall cause its Subsidiaries to deliver to the Agent
and/or any Lender any certification or other evidence reasonably requested from
time to time by any the Agent and/or any Lender in its sole discretion,
confirming the Loan Parties’ compliance with this Section 6.13.

Section 6.14    Hedging Agreements. No Loan Party nor any of their Subsidiaries
shall enter into Hedging Agreements for speculative purposes.

Section 6.15    Minimum Liquidity. The Borrower shall maintain at all times
$15,000,000 (the “Minimum Liquidity Amount”) of cash subject to no liens (other
than (i) Liens in favor of the Agent for the benefit of the Secured Parties and
(ii) statutory Liens in favor of the applicable depositary bank) in bank
accounts over which the Agent has a perfected first-priority security interest
within the time period set forth on Schedule 5.17 hereto; provided that cash in
the Debt Service Reserve Account shall not count toward the Minimum Liquidity
Amount. Agent agrees not to exercise any rights under any control agreement on
any such accounts unless an Event of Default has occurred and is continuing.

ARTICLE VII    
EVENTS OF DEFAULT

Section 7.1    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    the Borrower or any other Loan Party shall fail to pay (i) any principal
of any Loan when and as the same shall become due and payable, whether at the
Scheduled Maturity Date or otherwise or (ii) any amount of any prepayment under
Section 2.7 at a date fixed for prepayment thereof;
(b)    the Borrower or any Loan Party shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in Section
7.1(a)) payable under this Agreement, when and as the same shall become due and
payable, and such failure, in the case of interest on any Loan, shall continue
unremedied for a period of five (5) Business Days and, in the case of any fee or
other amount, shall continue unremedied for a period of five (5) Business Days
following the written demand by the Agent to the applicable Loan Party for such
payment;
(c)    any representation or warranty made by the Borrower or any other Loan
Party in writing in connection with this Agreement or any Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made;
(d)    the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Sections 5.1 (Financial Statements
and Other Reports), 5.2 (Existence, with respect to each Loan Party’s existence)
5.5 (Insurance), 5.6 (Books and Records; Inspections), 5.7(b) (Compliance with
Laws), 5.8 (Additional Guarantors), 5.13 (Debt Service Reserve Account) or
Article VI (Negative Covenants);
(e)    the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement to be observed or performed by such Person and
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days;
(f)    the Borrower, any other Loan Party or any of their Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (subject to any applicable grace or cure period) unless
such failure is waived or consented to by the holder(s) of such Material
Indebtedness prior to the acceleration of the Obligations;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
unless the holder(s) of such Material Indebtedness consent thereto or waive
their rights with respect thereto prior to the acceleration of the Obligations;
(h)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (A) relief
in respect of a Loan Party or any Material Subsidiary, or of a substantial part
of the property or assets of a Loan Party or a Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (B) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of the property or assets of a Loan Party or a Material
Subsidiary or (C) the winding-up or liquidation of a Loan Party or any Material
Subsidiary; and such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered; or (ii) a Loan Party or any Material Subsidiary shall (A)
voluntarily commence any proceeding or file any petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (B) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in clause (h)(i) above, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
a Loan Party or any Material Subsidiary or for a substantial part of the
property or assets of a Loan Party or any Material Subsidiary, (D) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) make a general assignment for the benefit of creditors, or
(F) take any action for the purpose of effecting any of the foregoing;
(i)    any Loan Party is (i) not Solvent, (ii) unable or admits inability to pay
its debts as they fall due, or (iii) is deemed to, or is declared to, be unable
to pay its debts under applicable law;
(j)    one or more final judgments for the payment of money in an aggregate
amount in excess of $5,000,000 (net of any amounts that are covered by
enforceable insurance policies issued by solvent carriers) shall be rendered
against any other Loan Party or their respective Subsidiary or any combination
thereof and the same shall remain undischarged for a period of sixty (60)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any other Loan Party or any of their respective Subsidiaries to
enforce any such judgment;
(k)    any Collateral Document shall for any reason fail to create, or shall be
asserted in writing by any Loan Party to fail to create, a valid and perfected
first priority security interest in any material portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document or as a result of any action or inaction of the Agent so long as not
resulting from the breach of or non-compliance with any Loan Document by any
Loan Party;
(l)    any Loan Document shall for any reason be asserted in writing by any Loan
Party or its Affiliates not to be a legal, valid and binding obligation of such
party thereto;
(i)     (A) there shall occur one or more ERISA Events which individually or in
the aggregate would reasonably be expected to result in a Material Adverse
Effect; or (B) there occurs any fact or circumstance that results in the
imposition of a Lien or security interest on any material portion of the
Collateral pursuant to Section 430(k) of the Internal Revenue Code or ERISA; or
(m)    there occurs any Change of Control;
then, in every such event, and at any time thereafter during the continuance of
such event, the Agent may, and at the written request of the Required Lenders
shall, by notice to the Borrower, (A) terminate the Commitments and declare the
Loans then outstanding to be due and payable in whole, and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Loan Parties accrued
hereunder and under any other Loan Document, including any applicable Prepayment
Premium, shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each Loan
Party and (B) exercise any and all rights and remedies granted to it under any
Loan Document and all of its rights under any other applicable law or in equity;
provided that, in the case of any event with respect to any Loan Party described
in Section 7.1(h), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of the Loan Parties accrued hereunder and any
other Loan Documents, including any applicable Prepayment Premium, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party. For
the avoidance of doubt, the Prepayment Premium shall be due and payable by the
Loan Parties immediately prior to, and notwithstanding, the automatic
acceleration of the outstanding principal of the Loans and all other accrued
liabilities contemplated hereunder.

ARTICLE VIII    
AGENCY

Section 8.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Oaktree Fund Administration, LLC to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto and to hold the benefit of the Collateral upon
trust for the Secured Parties. The provisions of this Article are solely for the
benefit of the Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. Any reference
to or use of the term “collateral agent” or “administrative agent” in any Loan
Document is intended as a reference to the Agent in both such capacities.

Section 8.2    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.3    Exculpatory Provisions.
(a)    The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.2 and Section 7.1), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
and conspicuously identified as a “notice of default” is given to the Agent in
writing by any Loan Party or a Lender.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

Section 8.4    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.5    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the activities as Agent. The
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 8.6    Resignation of Agent.
(a)    The Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be (i) a Lender holding at least 30% outstanding
principal amount of the Loans or any Affiliate thereof or (ii) any other
financial institution consented to by the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed); provided, that, the consent of
the Borrower shall not be required to the extent an Event of Default has
occurred and is continuing. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Agent may (but shall not be obligated to), on behalf
of the Lenders and in consultation with the Borrower, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Agent has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) except for any indemnity or expense reimbursement payments
owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity and expense
reimbursement payments owed to the retiring or removed Agent), and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Agent after the date such successor becomes Agent shall be the same
as those that would have been payable to its predecessor after such date unless
otherwise agreed between the Borrower and such successor. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.3, shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.

Section 8.7    Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.8    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the Borrower
or any other Loan Party) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Section 10.3) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Section 10.3.

Section 8.9    Collateral and Guarantee Matters. (a) The Secured Parties
irrevocably authorize the Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (x) upon termination of the Commitments and payment in full of
all Obligations (other than contingent indemnification obligations), (y) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 10.2, if approved, authorized or ratified
in writing by the Required Lenders; and
(ii)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary of the Borrower as a result of a transaction
permitted under the Loan Documents.
Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 8.9, and if so
requested, the Agent shall have no liability for failure to release or
subordinate any such interest or for failure to release any Guarantor until it
shall have received confirmation from the Required Lenders.
(b)    The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

ARTICLE IX    
GUARANTY

Section 9.1    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly and severally with each other Guarantor, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on the extension of credit made to the
Borrower pursuant to this Agreement, (ii) all other amounts payable by the
Borrower and the Guarantors under this Agreement and the other Loan Documents
and (iii) the punctual and faithful performance, keeping, observance, and
fulfillment by the Borrower and the Guarantors of all of the agreements,
conditions, covenants, and obligations of the Borrower and the Guarantors
contained in the Loan Documents (collectively, the “Guaranteed Obligations”).
Upon failure by the Borrower or any Guarantor to pay punctually any such amount
or perform such obligation, such that an Event of Default occurs and continues,
each of the Guarantors agrees that it shall forthwith on demand pay such amount
or perform such obligation at the place and in the manner specified herein or in
the relevant Loan Document, as the case may be. All payments required to be made
by each Guarantor hereunder shall be applied by the Agent in accordance with
Section 2.8. Each of the Guarantors hereby agrees that the guaranty hereunder is
an absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

Section 9.2    Guaranty Unconditional. The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
(c)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower, such Guarantor or any
other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower,
such Guarantor or any other guarantor of the Guaranteed Obligations, or any of
their respective assets or any resulting release or discharge of any obligation
of the Borrower, such Guarantor or any other guarantor of any of the Guaranteed
Obligations;
(d)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Agent, any Secured Party or any other Person,
whether in connection herewith or in connection with any unrelated transactions;
provided that, notwithstanding any other provisions in this Guaranty, nothing in
this Guaranty shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;
(e)    the unenforceability or invalidity of the Guaranteed Obligations or any
part thereof or the lack of genuineness, enforceability or validity of any
agreement relating thereto or with respect to the collateral, if any, securing
the Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against the Borrower, such Guarantor or any
other guarantor of any of the Guaranteed Obligations, for any reason, related to
this Agreement or any other Loan Document, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment of any of the Guaranteed Obligations by the Borrower, such Guarantor or
any other guarantor of the Guaranteed Obligations;
(f)    the failure of the Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations, if any;
(g)    the disallowance, under any Debtor Relief Laws, of all or any portion of
the claims of the Secured Parties or the Agent for repayment of all or any part
of the Guaranteed Obligations;
(h)    the failure of any other guarantor to sign or become party to this
Agreement or any amendment, change, or reaffirmation hereof;
(i)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations; or
(j)    any other act or omission to act or delay of any kind by the Borrower,
such Guarantor, any other guarantor of the Guaranteed Obligations, the Agent,
any Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 9.2, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder.

Section 9.3    Discharge Only Upon Payment In Full. Subject to any prior release
herefrom of any Guarantor by the Agent in accordance with (and pursuant to
authority granted to the Agent under) the terms of this Agreement, each
Guarantor’s obligations hereunder shall remain in full force and effect until
the Commitments have terminated and all of the Guaranteed Obligations shall have
been indefeasibly paid in full in cash and the Loans issued under this Agreement
shall have terminated or expired, and all other financing arrangements among the
Borrower or any Guarantor and the Secured Parties under or in connection with
this Agreement and each other Loan Document shall have terminated (herein, the
“Termination Conditions”), and until the prior and complete satisfaction of the
Termination Conditions all of the rights and remedies under this Guaranty and
the other Loan Documents shall survive.

Section 9.4    Additional Waivers; General Waivers.
(a)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (A) notice of acceptance hereof; (B) notice of any other financial
accommodations made or maintained under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (C) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Agent and the Secured Parties to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (D) notice of any adverse change
in the financial condition of the Borrower or of any other fact that might
increase such Guarantor’s risk hereunder; (E) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents; (F) notice of any Event of Default; and (G) all other notices (except
if such notice is specifically required to be given to such Guarantor under this
Guaranty or under the other Loan Documents) and demands to which each Guarantor
might otherwise be entitled;
(iii)    its right, if any, to require the Agent and the Secured Parties to
institute suit against, or to exhaust any rights and remedies which the Agent
and the Secured Parties now have or may hereafter have against, any other
guarantor of the Guaranteed Obligations or any third party, or against any
collateral provided by such other guarantors or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of any other guarantor
of the Guaranteed Obligations or by reason of the cessation from any cause
whatsoever of the liability of any other guarantor of the Guaranteed Obligations
in respect thereof;
(iv)    (A) any rights to assert against the Agent and the Secured Parties any
defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against any other guarantor of
the Guaranteed Obligations or any third party liable to the Agent and the
Secured Parties; (B) any defense, set-off, counterclaim or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity or enforceability of the Guaranteed
Obligations or any security therefor; (C) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Agent’s and the
Secured Parties’ rights or remedies against any other guarantor of the
Guaranteed Obligations; (2) the alteration by the Agent and the Secured Parties
of the Guaranteed Obligations; (3) any discharge of the obligations of any other
guarantor of the Guaranteed Obligations to the Agent and the Secured Parties by
operation of law as a result of the Agent’s and the Secured Parties’
intervention or omission; or (4) the acceptance by the Agent and the Secured
Parties of anything in partial satisfaction of the Guaranteed Obligations; and
(D) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Agent and the other Secured
Parties; or (b) any election by the Agent and the other Secured Parties under
any provision of any Debtor Relief Law to limit the amount of, or any collateral
securing, its claim against the Guarantors.
(b)    General Waivers. Each Guarantor irrevocably waives, to the fullest extent
permitted by law, any notice not provided for herein, in any Loan Document or
any other agreement, document or instrument executed in connection herewith or
therewith.

Section 9.5    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Loan Party under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of such
Loan Party at any time while this Guaranty is in effect, all such amounts
otherwise subject to acceleration under the terms of this Agreement or any other
Loan Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Agent.

Section 9.6    Reinstatement. Notwithstanding anything to the contrary contained
in this Guaranty, each of the Guarantors agrees that (a) if at any time payment,
or any part thereof, of any Guaranteed Obligation is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid under any Debtor
Relief Law or equitable cause, then, to the extent of such payment or repayment,
its guarantee hereunder shall remain in full force and effect, as fully as if
such payment had never been made or, shall be reinstated in full force and
effect, as the case may be; and (b) the provisions of this Section 9.6 shall
survive termination of this Guaranty.

Section 9.7    Subrogation. Until the prior and complete satisfaction of all
Termination Conditions, each Guarantor, (i) shall have no right of subrogation
with respect to the Guaranteed Obligations and (ii) waives any right to enforce
any remedy which the Secured Parties or the Agent now have or may hereafter have
against the Borrower, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations or any other Person, and each Guarantor waives any
benefit of, and any right to participate in, any security or collateral that may
from time to time be given to the Secured Parties and the Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Borrower to the Secured Parties. Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights prior to complete satisfaction of the Termination Conditions, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set-off that such Guarantor may have to prior and complete
satisfaction of the Termination Conditions, and (B) waives any and all defenses
available to a surety, guarantor or accommodation co-obligor until all
Termination Conditions are satisfied in full. Each Guarantor acknowledges and
agrees that this subordination is intended to benefit the Agent and the Secured
Parties and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Agent, the
Secured Parties and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section 9.7.

Section 9.8    Subordination of Intercompany Indebtedness. Each Guarantor agrees
that all Intercompany Indebtedness held by such Guarantor and owed by a Loan
Party shall be subordinate and subject in right of payment to the prior payment,
in full and in cash, of all Guaranteed Obligations and the satisfaction of all
other Termination Conditions; provided that, and not in contravention of the
foregoing, so long as no Event of Default has occurred and is continuing, such
Guarantor may make loans to and receive payments not prohibited by the terms of
this Agreement or any other Loan Document with respect to such Intercompany
Indebtedness from the related obligor. Should any payment, distribution,
security or instrument or proceeds thereof be received by such Guarantor upon or
with respect to the Intercompany Indebtedness in contravention of this
Agreement, any other Loan Document or after the occurrence and continuance of an
Event of Default, including, without limitation, an event described in
Section 7.1(g), Section 7.1(h) or Section 7.1(i), prior to the satisfaction of
all of the Termination Conditions, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Secured Parties and shall
forthwith deliver the same to the Agent, for the benefit of the Secured Parties,
in precisely the form received (except for the endorsement or assignment of such
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Guarantor as the property of the Secured Parties. If any Guarantor
fails to make any such endorsement or assignment to the Agent, the Agent or any
of its officers or employees are irrevocably authorized to make the same.

Section 9.9    Contribution with Respect to Guaranteed Obligations.
(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
prior and complete satisfaction of the Termination Conditions, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Agreement without rendering such claim voidable
or avoidable under any Debtor Relief Law or other applicable law.
(c)    This Section 9.9 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 9.9 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 9.9 shall be exercisable upon the prior and complete satisfaction
of the Termination Conditions.

ARTICLE X    
MISCELLANEOUS

Section 10.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile (other than
to the Borrower or any other Loan Party) or email as follows:
(i)    if to the Borrower or any other Loan Party, to it at its address (or
e-mail) as set forth in Appendix A;
(ii)    if to the Agent, to the address (or facsimile number or e-mail) of its
Principal Office as set forth in Appendix A;
(iii)    if to the Lenders party hereto as of the Closing Date, to the address
(or facsimile number or e-mail) as set forth in Appendix A;
(iv)    if to any other Lender, to it at its address (or facsimile number or
e-mail) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent. The Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. Any such notices and other communications furnished by
electronic communication shall be in the form of attachments in .pdf format.
(c)    Change of Address, etc. Any party hereto may change its address, email or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

Section 10.2    Waivers; Amendments.
(a)    No failure or delay by the Agent, or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower or
any other Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.2, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Agent or any Lender may have had notice or knowledge of such Default at the
time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower or the applicable Loan Party, as the case may be, and the
Required Lenders (with a copy thereof to the Agent) or by the Borrower or such
applicable Loan Party, and the Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) reduce the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fees or premiums
payable hereunder, without the written consent of each Lender affected thereby,
(ii) increase the Delayed Draw Term Loan Commitment of any Lender or otherwise
modify the conditions to the funding of the Delayed Draw Term Loans without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or extend the Maturity Date, without the written consent of each Lender
affected thereby, (iv) change Section 2.8(c) or Section 2.10 in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Agent, hereunder without the prior written consent of the Agent.

Section 10.3    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and the Lenders
and their respective Affiliates (including the reasonable fees, charges and
disbursements of one counsel for the Agent and if necessary, a single local
counsel for the Agent in each relevant material jurisdiction) in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Agent or any Lender), in connection with
the enforcement, exercise or protection of its rights (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 10.3(a), or (B) in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by the Loan Parties. Each Loan Party shall, jointly and
severally, indemnify the Agent (and any sub-agent thereof) and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party, except to the extent
set forth below) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party (except to the extent set forth below), and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (x) to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(y) in connection with any dispute between or among any one or more of the Agent
and/or any Lender(s). This Section 10.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of the Agent (or any such sub-agent), each Lender severally agrees
to pay to the Agent (or any such sub-agent) or such Related Party of the Agent
(or such sub-agent), as the case may be, such Lender’s ratable share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Pro Rata Share of the aggregate amount of the
Loans outstanding at such time, or if all Loans have been repaid, based on such
Lender’s Pro Rata Share of the Loans as of the last day on which any portion of
the Loans remained outstanding) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or against any Related Party acting for the Agent (or any
such sub-agent) in connection with such capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that nothing in the
foregoing shall limit the indemnification obligations of the Loan Parties
pursuant to clause (b) above. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

Section 10.4    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 10.4, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.4, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section 10.4 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 10.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loan at the time owing to it); provided, that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loan at the time owing to it or contemporaneous assignments
to related Approved Assignees that equal at least the amount specified in
paragraph (b)(i)(B) of this Section 10.4 in the aggregate or in the case of an
assignment to an Approved Assignee, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section 10.4,
the aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is accepted
and recorded by the Agent) shall not be less than $1,000,000, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld,
conditioned or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 10.4 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) a Default or an
Event of Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to an Approved Assignee; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five (5) Business Days after
having received written notice thereof; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for assignments in respect of any
Loans to a Person who is not an Approved Assignee.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500 (to be paid by the assignor and
assignee); provided that the Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire and any other Know-Your-Customer or other documentation or
information reasonably requested by the Agent, including, without limitation,
any such documentation or information required under the USA PATRIOT Act or
anti-money laundering rules and regulations.
(v)    No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section 10.4, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Section 2.10 and Section
10.3 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.4.
(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior written notice.
(d)    Participations. Any Lender may at any time, with the consent of the
Borrower and the Agent (each such consent not to be unreasonably withheld,
conditioned or delayed), sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Agent and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.3(c) with respect to any payments made by such Lender
to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the amendments or
modifications requiring unanimous consent of the Lenders described in Section
10.2(b) that directly affect such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.12, Section 2.14 and
Section 2.11 (subject to the requirements and limitations therein, including the
requirements under Section 2.11(e) (it being understood that the documentation
required under Section 2.11(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.4; provided that such
Participant (x) agrees to be subject to the provisions of Section 2.13 as if it
were an assignee under paragraph (b) of this Section 10.4; and (y) shall not be
entitled to receive any greater payment under Section 2.11 or Section 2.12, with
respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 2.9 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.10 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agent, or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any Commitment is outstanding or the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid. The provisions of Section 2.11, Section 2.12, Section
2.14, Section 10.3 and Article VIII shall survive and remain in full force and
effect regardless of the repayment of the Loans or the termination of this
Agreement or any provision hereof. Except as expressly set forth in this Section
10.5, this Agreement shall terminate when the Commitments have terminated and
the Obligations have been indefeasibly paid in full in cash, including the
Prepayment Premium, if applicable, but excluding contingent indemnification
obligations (other than those with respect to which the Agent or any Lender has
then given notice to the Borrower); provided, however, that the Guaranty shall
remain in full force and effect until the Termination Conditions have been
completely satisfied and the other Loan Documents and the Collateral Documents,
shall remain in full force and effect until terminated in accordance with their
respective terms. Notwithstanding the termination of this Agreement or any
provision hereof, Section 10.2, Sections 10.4(a), (b), (c) and (d), and Section
10.6(b) shall survive and remain in full force and effect until the Commitments
are terminated and all Obligations are indefeasibly paid in full.

Section 10.6    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
including the Fee Letters, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.1, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.7    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.8    Governing Law; Jurisdiction.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Jurisdiction. Each Loan Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Lender or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof; and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
(c)    Waiver of Venue. Each Loan Party irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 10.8. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1.

Section 10.9    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.9.


77





--------------------------------------------------------------------------------






Section 10.10    Treatment of Certain Information; Confidentiality.
(a)    The Agent and each of the Lenders agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to be bound by the provisions of this
Section 10.10); (ii) to the extent required or requested by, or as part of
normal reporting or review procedures to or examinations by, any Governmental
Authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or any securities exchange on which
securities of the disclosing party or any Affiliate thereof are listed or
traded; (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, including reporting requirements applicable
to the disclosing party or its Affiliates; (iv) to any other party hereto; (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder; (vi)
subject to an agreement containing provisions substantially the same as those of
this Section 10.10, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Loan Parties and their obligations, this Agreement or payments
hereunder; (vii) on a confidential basis to (A) any rating agency in connection
with rating the Loan Parties or the Loans or (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans; (viii) with the written consent of the Borrower; (ix)
to market data collectors, similar service providers to the lending industry and
service providers to the Agent and the Lenders in connection with the
administration of this Agreement, or (x) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section
10.10, or (B) becomes available to the Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties so long as the Agent or such Lender does not have any notice that
the disclosure thereof is a breach of a confidentiality agreement.
(b)    For purposes of this Section 10.10, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower, any
Subsidiary or the Scilex Subsidiary or any of their respective businesses, other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any other Loan
Party. Any Person required to maintain the confidentiality of Information as
provided in this Section 10.10 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the


78





--------------------------------------------------------------------------------





confidentiality of such Information as such Person would accord to its own
confidential information.
(c)    The Loan Parties, the Agent and the Lenders agree not to publish any
press release with respect to the Loan or other transactions contemplated by
this Agreement without the prior consent of each other party to this Agreement.

Section 10.11    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.11 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.12    USA PATRIOT Act. The Agent and each Lender that is subject to
the requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the each Loan Party and other
information that will allow the Agent and each such Lender to identify such Loan
Party in accordance with the USA PATRIOT Act.

Section 10.13    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties
hereto, each such party hereto acknowledges that any liability of any Lender or
Agent that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Agent that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as of the
date first above written.
Borrower:
SORRENTO THERAPEUTICS, INC.


By: /s/ Henry Ji, Ph.D.  
Name: Henry Ji. Ph.D.
Title: Chairman of the Board, President and Chief Executive Officer



Guarantors:
ARK ANIMAL HEALTH, INC.


By: /s/ Henry Ji, Ph.D. 
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer



 
BIOSERV CORPORATION 

By: /s/ Henry Ji, Ph.D.  
Name: Henry Ji, Ph.D.
Title: President
COENTRE TECHNOLOGIES LLC 

By: /s/ Henry Ji, Ph.D.  
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer
CONCORTIS BIOSYSTEMS, CORP. 

By: /s/ Henry Ji, Ph.D.  
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer 

 
LA CELL, INC. 

By: /s/ Henry Ji, Ph.D. 
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer
SCINTILLA PHARMACEUTICALS, INC. 

By: /s/ Henry Ji, Ph.D. 
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer
SNAN HOLDCO LLC 

By: /s/ Henry Ji, Ph.D. 
Name: Henry Ji, Ph.D.
Title: Manager
SORRENTO BIOLOGICS, INC. 

By: /s/ Henry Ji, Ph.D.  
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer
TNK THERAPEUTICS, INC. 

By: /s/ Henry Ji, Ph.D.  
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer



79





--------------------------------------------------------------------------------








BDL PRODUCTS, INC.

By: /s/ Henry Ji, Ph.D.
                                Name: Henry Ji, Ph.D.
                                Title: President
CARGENIX HOLDINGS LLC

By: /s/ Henry Ji, Ph.D.
                                Name: Henry Ji, Ph.D.
                                Title: Chief Executive Officer
CONCORTIS, INC.

By: /s/ Henry Ji, Ph.D.
                                Name: Henry Ji, Ph.D.
                                Title: President
LEVENA BIOPHARMA US, INC.

By: /s/ Henry Ji, Ph.D.
                                Name: Henry Ji, Ph.D.
                                Title: Chief Executive Officer
SINIWEST HOLDING CORP.





[Signature Page to Term Loan Agreement]


SC1:4767022.12

--------------------------------------------------------------------------------





By: /s/ Henry Ji, Ph.D.
                                Name: Henry Ji, Ph.D.
                                Title: President








[Signature Page to Term Loan Agreement]


SC1:4767022.12

--------------------------------------------------------------------------------






Agent:
OAKTREE FUND ADMINISTRATION, LLC 

By: Oaktree Capital Management, L.P.
Its: Managing Member
By: /s/ Edgar Lee  
Name: Edgar Lee
Title: Managing Director


By: /s/ Mary Gallegly  
Name: Mary Gallegly
Title: Senior Vice President















[Signature Page to Term Loan Agreement]





--------------------------------------------------------------------------------






Lenders:
SC INVESTMENTS E HOLDINGS, LLC  

By: Oaktree Fund GP IIA, LLC
Its: Manager
By: Oaktree Fund GP II, L.P.
Its: Managing Member
By: /s/ Edgar Lee  
Name: Edgar Lee
Title: Authorized Signatory


By: /s/ Mary Gallegly  
Name: Mary Gallegly
Title: Authorized Signatory
SC INVESTMENTS NE HOLDINGS, LLC  

By: Oaktree Fund GP IIA, LLC
Its: Manager
By: Oaktree Fund GP II, L.P.
Its: Managing Member
By: /s/ Edgar Lee  
Name: Edgar Lee
Title: Authorized Signatory


By: /s/ Mary Gallegly  
Name: Mary Gallegly
Title: Authorized Signatory





[Signature Page to Term Loan Agreement]





--------------------------------------------------------------------------------









 
OAKTREE STRATEGIC INCOME II, INC. 

By: Oaktree Capital Management, L.P.
Its: Investment Advisor
By: /s/ Edgar Lee  
Name: Edgar Lee
Title: Managing Director


By: /s/ Mary Gallegly  
Name: Mary Gallegly
Title: Senior Vice President





[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------







 
OCSL SRNE, LLC 

By: Oaktree Specialty Lending Corporation
Its: Managing Member
By: Oaktree Capital Management, L.P.
Its: Investment Adviser
By: /s/ Edgar Lee  
Name: Edgar Lee
Title: Managing Director


By: /s/ Mary Gallegly  
Name: Mary Gallegly
Title: Senior Vice President











[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------






APPENDIX A
(Notice Addresses, Principal Offices and Lending Offices)
Loan Parties:

c/o SORRENTO THERAPEUTICS, INC.
Address: 4955 Directors Place, San Diego, CA 92121
Email: hji@sorrentotherapeutics.com
Attention: Chief Executive Officer
with a copy to (which copy shall not constitute notice):


Paul Hastings LLP
1117 S. California Avenue
Palo Alto, CA 94304
Attention: Jeff Hartlin, Esq.
Facsimile: (650) 320-1904
Email: jeffhartlin@paulhastings.com
Agent and Initial Lenders:
c/o OAKTREE CAPITAL MANAGEMENT (UK) LLP
Address: Verde, 10 Bressenden Place
London, SW1E 5DH
United Kingdom
Email:  amkumar@oaktreecapital.com; oaktreeagency@cortlandglobal.com
Attention: Aman Kumar


with a copy to (which copy shall not constitute notice):


Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Facsimile: (213) 830-6293
Email:  mgallegly@oaktreecapital.com
Attention: Mary Gallegly and Legal Department
and with a copy to (which copy shall not constitute notice):









--------------------------------------------------------------------------------





Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Ari B. Blaut, Esq.
Facsimile: (212) 291 9219
Email: blauta@sullcrom.com




5



--------------------------------------------------------------------------------






APPENDIX B
Closing Date Term Loan Commitments
Name of Lender
Commitment
Pro Rata Share
SC Investments NE Holdings, LLC


$26,972,210.30


26.972
%
SC Investments E Holdings, LLC


$40,027,789.70


40.028
%
Oaktree Strategic Income II, Inc.


$8,000,000.00


8.000
%
OCSL SRNE, LLC


$25,000,000.00


25.000
%
Total


$100,000,000.00


100.000
%





Delayed Draw Term Loan Commitments
Name of Lender
Commitment
Pro Rata Share
SC Investments NE Holdings, LLC


$13,486,105.15


26.972
%
SC Investments E Holdings, LLC


$20,013,894.85


40.028
%
Oaktree Strategic Income II, Inc.


$4,000,000.00


8.000
%
OCSL SRNE, LLC


$12,500,000.00


25.000
%
Total


$50,000,000.00


100.000
%








